UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07237) Exact name of registrant as specified in charter:	Putnam Investment Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2012 Date of reporting period:	August 1, 2011 — July 31, 2012 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Growth Opportunities Fund Annual report 7 | 31 | 12 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 10 Your fund’s expenses 13 Terms and definitions 15 Other information for shareholders 16 Trustee approval of management contract 17 Financial statements 22 Federal tax information 49 About the Trustees 50 Officers 52 Consider these risks before investing: The price of stocks in the fund’s portfolio may fall or fail to rise over extended periods of time for a variety of reasons, including both general financial market conditions and factors relating to a specific country or industry. Growth stocks may be more susceptible to earnings disappointments, and the market may not favor growth-style investing. Message from the Trustees Dear Fellow Shareholder: High volatility continues to challenge stock and bond investors around the globe. Year-to-date through July2012, markets have made major advances and suffered sharp declines. Investor confidence has accordingly waxed, waned, and rebounded with renewed strength. These fluctuations reflect fast-changing perceptions of global macroeconomic data and policymakers’ inability to decisively solve problems ranging from deep structural issues in Europe’s economy to China’s fluctuating growth rate and U.S. fiscal risks. Amid the uncertainties these challenges engender, taking the long view becomes all the more critical for investors, as does relying on the expertise of a financial advisor, who can help you maintain a balanced investment approach. We would like to take this opportunity to announce the arrival of two new Trustees, Liaquat Ahamed and Katinka Domotorffy, CFA, to your fund’s Board of Trustees. Mr. Ahamed, who in 2010 won the Pulitzer Prize for History with his book, Lords of Finance: The Bankers Who Broke the World , also serves on the Board of Aspen Insurance and the Board of the Rohatyn Group, an emerging-market fund complex that manages money for institutional investors. Ms. Domotorffy, who until year-end 2011 was a Partner, Chief Investment Officer, and Global Head of Quantitative Investment Strategies at Goldman Sachs Asset Management, currently serves as a director for Reach Out and Read of Greater New York, an organization dedicated to promoting early childhood literacy. We would also like to extend a welcome to new shareholders of the fund and to thank all of our investors for your continued confidence in Putnam. About the fund Seeking to harness the growth potential of large companies When Putnam Growth Opportunities Fund was launched in 1995, its managers were committed to seeking growth potential in the types of U.S. companies that dominated the markets — large yet flexible, coupling the benefits of size and scale with the ability to respond to changing tastes and newtechnologies. Today, the fund continues to target the stocks of these types of companies, using rigorous research techniques to identify those believed to have both a competitive edge and the potential to produce strongprofits. Of course, as with any fund that invests in stocks, there are risks involved. The fund’s manager seeks to mitigate risk by investing with a long-term perspective, looking for companies he believes have the fundamental strength to deliver results over time, despite market setbacks. In the fund’s first report to shareholders, then-Chairman of the Trustees George Putnam wrote of the management team: “Besides taking advantage of today’s opportunities, they have sought companies that have proved themselves in fair weather and foul, mindful that exuberant markets such as today’s do not last forever.” While not all large-cap companies have been able to weather the tough times, many that were in the fund’s portfolio in the mid 1990s have continued to grow and prosper. Regardless of how market conditions change in the years ahead, the fund will continue to seek leading companies with long-term growth potential. These companies can be attractive investments, especially when the market underestimates the sustainability of theirgrowth. In-depth analysis is key to successful stock selection Drawing on the expertise of a dedicated team of stock analysts, the fund’s portfolio manager seeks attractive growth stocks. Once a stock is selected for the portfolio, it is regularly assessed to ensure that it continues to be attractive. Areas of focus include: Growth The manager examines each company’s financials, including its sales and earnings, and targets those companies believed to offer growth potential. Quality The manager looks for high-quality companies, seeking characteristics such as solid management teams, sound business models, a record of strong performance, and high levels of free-cash flow. Valuation The manager carefully considers how each stock is valued, seeking stocks whose valuations are attractive relative to the company’s growth potential. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 5 and 10–12 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund’s prospectus. To obtain the most recent month-end performance, visit putnam.com. 4 Interview with your fund’s portfolio manager Rob, tell us about the investing environment for the 12months ended July 31, 2012. When the fiscal year began in August2011, worsening sovereign credit woes in Europe and a generally dismal outlook for global economic growth resulted in sharp declines across world stock markets. Debt problems in the United States added to the pressure as lawmakers struggled to reach an agreement over the federal debt ceiling. Despite a dramatic recovery for the stock market last fall, high levels of volatility continued through the close of 2011. Stocks began this year with a solid rebound from their 2011 lows, and for the first three months of 2012, major stock market indexes posted their strongest first-quarter gains in over a decade. That rally was short-lived, however, and markets turned turbulent in the closing months of the fund’s fiscal year. Once again, issues such as the eurozone sovereign debt crisis and China’s economic slowdown became very destabilizing to investor confidence. Did certain types of stocks fare better than others? Throughout the period, the market fluctuated through so-called “risk-on” and “risk-off” cycles. When investors grew nervous about global macroeconomic issues, they fled any stocks perceived as risky — which are This comparison shows your fund’s performance in the context of broad market indexes for the 12months ended 7/31/12. See pages 4 and 10–12 for additional fund performance information. Index descriptions can be found on page 15. 5 typically cyclical stocks, whose performance is closely tied to the overall economy. In these risk-off periods, stocks in more defensive sectors tend to perform better because they are perceived as safe havens. We also saw periods, such as the early months of 2012, in which investors were willing to take on more investment risk, and during those risk-on periods, cyclical stocks rebounded. In terms of sectors, industrial stocks were among the better performers for the period overall. As economic data improved, the earnings of industrial companies also improved. Manufacturing activity picked up, particularly in areas where the recession had created pent-up demand, such as housing, automotive, and aerospace. In the final months of the period, however, the performance of stocks in the industrials sector retreated. Other strong-performing sectors for the period were utilities and consumer staples — defensive stocks that thrived during the risk-off periods when investors were seeking stability. These companies tend to have stable earnings, and many offer dividend-paying stocks, which are also important to many investors in today’s low-interest-rate environment. Companies in the health-care sector struggled with uncertainty as the U.S. Supreme Court considered the constitutionality of the Patient Protection and Affordable Care Act. While uncertainty eased after the legislation was largely upheld, investors remain concerned about the potential for significant government spending cuts in health care. Stocks in the technology sector were also weak performers despite what we believe are many positive long-term growth trends. Global economic weakness has weighed on technology stocks, in large part because most technology purchases are discretionary. In challenging economic times, businesses and individuals tend to cut back on their Allocations are represented as a percentage of the fund’s net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. Due to rounding, allocations may not add up to 100%. 6 technology spending, which has led to earnings disappointments across the sector. The fund underperformed its benchmark for the period. What strategies or holdings held back fund returns? The stock of Polycom illustrates the discretionary nature of technology spending. In the weak economic environment, as businesses spent less on technology, sales of products and services such as Polycom’s video conferencing struggled. Polycom specializes in hardware and software that allows people to meet face-to-face from different locations worldwide. While the company has benefited from increasing demand for technology that can boost productivity, its sales over the past year have not met expectations, and Polycom stock has underperformed. At the close of the period, the fund still held a position in Polycom, but we are monitoring it carefully to determine if the company’s business model will continue to be effective as video conferencing technology evolves. The stock of Celanese , a specialty chemical company, dampened fund performance for the period. China’s slowing economy caused the stock to struggle in recent months. About 40% of Celanese’s revenues are from acetic acid, a chemical that is produced and sold in China. We believe that the company offers promising growth potential over the long term, and that its dependence on China will lessen over the next two to three years. As a result, we continued to hold Celanese in the portfolio at period-end. Another detractor was Hewlett-Packard , a company that has been pressured by an overall decline in personal computer sales as well as rapidly increasing competition from tablet computers. In addition to disappointing This table shows the fund’s top 10 holdings by percentage of the fund’s net assets as of 7/31/12. Options and short-term holdings are excluded. Holdings will vary over time. 7 earnings, the company has been dealing with exceptionally challenging management issues. After a thorough evaluation, we were not convinced that the company had the appropriate strategy in place to manage its future, and by the close of the period, we had sold the fund’s position in this stock. Could you discuss some strategies or stocks that helped fund performance for the period? Apple was the best-performing holding in the portfolio over the 12-month period, driven by the success of iconic products such as the iPhone and the iPad tablet, which command an impressive share of the market. Investors and consumers expect continued enhancements to existing Apple products, as well as exciting new offerings. The company excels in integrating hardware, software, and technology expertise with devices that hold great appeal for consumers, supported by a solid retail store distribution system. Apple also has great fundamentals, with an enormous amount of free cash and no debt. Despite its considerable advances, we believe Apple stock still offers compelling growth potential at an attractive price, and it remained in the portfolio at period-end. Also positive for fund performance was our decision to avoid the stock of energy services company Halliburton , which declined sharply over the period. We hold other large energy companies in the portfolio, but we recognized that Halliburton had substantial exposure to the North American natural gas market, and we believed the company would be more vulnerable to declines in natural gas prices. As the price of natural gas fell to its lowest level in more than a decade, our strategy with Halliburton proved beneficial. What is your outlook for the markets and the fund? In the United States, we are moving through an important period, with the upcoming presidential election and the potential “fiscal This chart shows the fund’s largest allocation shifts, by percentage, over the past six months. Weightings are shown as a percentage of net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings will vary over time. 8 cliff” — a series of tax increases that could occur together with federal budget spending cuts if Congress cannot reach agreement on a long-term plan. Globally, markets are grappling with the ongoing challenges of the European sovereign debt crisis and the question of whether China’s economic slowdown will result in a hard or soft landing. For investors, I believe the more important question is how these issues will affect real economic activity, consumer confidence, employment, and earnings in markets around the world, including emerging markets, which are dependent on products and services from the United States and Europe. Overall, I believe that policymakers have taken actions to lessen the likelihood of a deep recession or a financial system freeze in Europe. At the same time, we are seeing improvement in areas such as U.S. housing and job creation. Although corporate earnings growth has begun to decelerate from levels we saw earlier in the recovery, I believe the U.S. economy continues to strengthen, although at a frustratingly slow pace. I believe all these issues are likely to foster a more characteristically range-bound market until earnings reaccelerate and we see some longer-term, structural resolution for these global economic issues. Thank you, Rob, for your time and insight. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Robert M. Brookby has an M.B.A. from Harvard Business School and a B.A. from Northwestern University. Rob joined Putnam in 2008 and has been in the investment industry since 1999. IN THE NEWS Despite an unsteady economic recovery, corporate earnings have continued to surprise on the upside. Through early August, nearly two thirds of the S&P 500 companies that had reported second-quarter earnings beat consensus estimates. That rate is slightly higher than the 10-year average of 62%, according to research by S&P Capital IQ. Some market watchers worry that a number of headwinds could derail the streak of higher corporate profits that began in 2009, including a strengthening U.S. dollar and a potentially deteriorating situation in Europe. Analysts currently expect S&P 500 earnings in the third quarter to be slightly lower than those recorded a year ago. But for now, the second quarter of 2012 could mark the 10th straight quarter of higher earnings for the S&P 500. 9 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended July31, 2012, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R, class R5, class R6, and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 7/31/12 Class A Class B Class C Class M Class R Class R5 Class R6 Class Y (inceptiondates) (10/2/95) (8/1/97) (2/1/99) (8/1/97) (1/21/03) (7/2/12) (7/2/12) (7/1/99) Before After Before After Net Net Net Net sales sales Before After Before After sales sales asset asset asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value value value Annual average (life of fund) 5.23% 4.86% 4.41% 4.41% 4.45% 4.45% 4.67% 4.45% 4.97% –1.47%* –1.47%* 5.45% 10 years 63.27 53.95 51.27 51.27 51.27 51.27 55.15 49.67 59.38 67.47 67.47 67.47 Annual average 5.02 4.41 4.23 4.23 4.23 4.23 4.49 4.12 4.77 5.29 5.29 5.29 5 years 18.90 12.03 14.40 12.40 14.43 14.43 15.86 11.85 17.42 20.43 20.43 20.43 Annual average 3.52 2.30 2.73 2.37 2.73 2.73 2.99 2.27 3.26 3.79 3.79 3.79 3 years 44.15 35.83 40.87 37.87 40.86 40.86 41.98 37.01 43.04 45.28 45.28 45.28 Annual average 12.96 10.75 12.10 11.30 12.10 12.10 12.39 11.07 12.67 13.26 13.26 13.26 1 year 2.27 –3.62 1.47 –3.53 1.45 0.45 1.67 –1.91 1.96 2.49 2.49 2.49 * Performance for class R5 and R6 shares, which for periods prior to their inception is derived from the historical performance of class Y shares (as described below), is shown only since 7/1/99 (the inception date of class Y). Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. Class R5 and class R6 shares, available to qualified employee-benefit plans only, are sold without an initial sales charge and have no CDSC. Performance for class R5 and class R6 shares prior to their inception is derived from the historical performance of class Y shares, beginning with inception of the Y share class and has not been adjusted for the lower investor servicing fees applicable to class R5 and class R6 shares; had it, returns would have been higher. Recent performance may have benefited from one or more legal settlements. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance does not reflect conversion to class A shares. A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund’s prospectus. 10 Comparative index returns For periods ended 7/31/12 Lipper Large-Cap Growth Funds Russell 1000 Growth Index category average* Annual average (life of fund) 6.26% 5.99% 10 years 92.52 76.86 Annual average 6.77 5.77 5 years 18.57 9.40 Annual average 3.46 1.73 3 years 53.50 41.62 Annual average 15.35 12.24 1 year 8.26 3.38 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 7/31/12, there were 718, 648, 555, 363, and 107 funds, respectively, in this Lipper category. Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and class C shares would have been valued at $15,127 and $15,127, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,650 after sales charge) would have been valued at $14,967. A $10,000 investment in the fund’s class R, R5, R6, and Y shares would have been valued at $15,938, $16,747, $16,747, and $16,747, respectively. 11 Fund price and distribution information For the 12-month period ended 7/31/12 Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Before After Net Net Before After Net Net Net Net sales sales asset asset sales sales asset asset asset asset Share value charge charge value value charge charge value value value value 7/31/11 $17.18 $18.23 $15.66 $15.87 $16.17 $16.76 $16.86 — — $17.68 7/2/12* — $17.89 $17.89 — 7/31/12 17.57 18.64 15.89 16.10 16.44 17.04 17.19 18.12 18.12 18.12 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. The fund made no distributions during the period. * Inception date of class R5 and R6 shares. Fund performance as of most recent calendar quarter Total return for periods ended 6/30/12 Class A Class B Class C Class M Class R Class Y (inception dates) (10/2/95) (8/1/97) (2/1/99) (8/1/97) (1/21/03) (7/1/99) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Annual average (life of fund) 5.16% 4.78% 4.34% 4.34% 4.38% 4.38% 4.60% 4.38% 4.90% 5.38% 10 years 50.98 42.27 39.93 39.93 40.07 40.07 43.61 38.59 47.38 54.94 Annual average 4.21 3.59 3.42 3.42 3.43 3.43 3.69 3.32 3.95 4.48 5 years 13.86 7.31 9.59 7.59 9.61 9.61 11.05 7.16 12.50 15.30 Annual average 2.63 1.42 1.85 1.47 1.85 1.85 2.12 1.39 2.38 2.89 3 years 52.84 44.09 49.48 46.47 49.48 49.48 50.62 45.34 51.84 54.13 Annual average 15.19 12.95 14.34 13.57 14.34 14.34 14.63 13.27 14.94 15.51 1 year –0.92 –6.59 –1.70 –6.61 –1.67 –2.66 –1.46 –4.93 –1.17 –0.67 12 Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Total annual operating expenses for the fiscal year ended 7/31/11 1.22% 1.97% 1.97% 1.72% 1.47% 0.79%* 0.69%* 0.97% Annualized expense ratio for the six-month period ended 7/31/12†‡ 1.18% 1.93% 1.93% 1.68% 1.43% 0.76% 0.66% 0.93% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Expenses for class R5 and R6 shares are based on expenses of class A shares for the fund’s last fiscal year, adjusted to reflect the lower investor servicing fees applicable to class R5 and class R6 shares. † For the fund’s most recent fiscal half year or, in the case of class R5 and R6 shares, for the period from 7/3/12 (commencement of operations) to 7/31/12; may differ from expense ratios based on one-year data in the financial highlights. ‡ Includes a decrease of 0.07% from annualizing the performance fee adjustment for the six months ended 7/31/12. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from February1, 2012 (or, in the case of class R5 and R6 shares, from July 3, 2012 (commencement of operations)), to July31, 2012. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000*† $5.94 $9.70 $9.70 $8.45 $7.20 $0.61‡ $0.53‡ $4.69 Ending value (after expenses) $1,026.30 $1,021.90 $1,021.60 $1,023.00 $1,024.40 $1,012.90 $1,012.90 $1,027.20 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 7/31/12 (for classR5 and R6 shares, the period from 7/3/12 (commencement of operations) to 7/31/12). The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. ‡ Had expenses for class R5 and R6 shares been shown for the entire period from 2/1/12 to 7/31/12, they would have been higher. 13 Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended July31, 2012, use the following calculation method. To find the value of your investment on February1, 2012, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment from February 1, 2012 (or in the case of class R5 and R6 shares, from July 3, 2012 (commencement of operations)), to July 31, 2012, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000*† $5.92 $9.67 $9.67 $8.42 $7.17 $0.60‡ $0.52‡ $4.67 Ending value (after expenses) $1,019.00 $1,015.27 $1,015.27 $1,016.51 $1,017.75 $1,003.36 $1,003.44 $1,020.24 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 7/31/12 (for classR5 and R6 shares, the period from 7/3/12 (commencement of operations) to 7/31/12). The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. ‡ Had expenses for class R5 and R6 shares been shown for the entire period from 2/1/12 to 7/31/12, they would have been higher. 14 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class R5 shares and class R6 shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are only available to certain defined contribution plans with assets of at least $50 million. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA (Bank of America) Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. Russell 1000 Growth Index is an unmanaged index of those companies in the large-cap Russell 1000 Index chosen for their growth orientation. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 15 Other information for shareholders Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2012, are available in the Individual Investors section at putnam.com, and on the Securities and Exchange Commission (SEC) website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of July 31, 2012, Putnam employees had approximately $332,000,000 and the Trustees had approximately $79,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 16 Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management (“Putnam Management”) and the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”). The Board of Trustees, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of the Putnam funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel met with representatives of Putnam Management to review the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review and to discuss possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2012, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for the Putnam funds and the Independent Trustees. In May 2012, the Contract Committee met in executive session with the other Independent Trustees to discuss the Contract Committee’s preliminary recommendations with respect to the continuance of the contracts. At the Trustees’ June 22, 2012 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its final recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July 1, 2012. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not evaluated PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing services, and • That the fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. 17 These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. In reviewing management fees, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Most of the open-end Putnam funds, including your fund, have relatively new management contracts, which introduced fee schedules that reflect more competitive fee levels for many funds, complex-wide breakpoints for the open-end funds, and performance fees for some funds. These new management contracts have been in effect for two years — since January or, for a few funds, February 2010. The Trustees approved the new management contracts on July 10, 2009, and fund shareholders subsequently approved the contracts by overwhelming majorities of the shares voted. Under its management contract, your fund has the benefit of breakpoints in its management fee that provide shareholders with significant economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. In addition, your fund’s new management contract provides that its management fees will be adjusted up or down depending upon whether your fund’s performance is better or worse than the performance of an appropriate index of securities prices specified in the management contract. To ensure that the performance comparison was being made over a reasonable period of time, your fund did not begin accruing performance adjustments until January 2011, by which time there was a twelve month period under the new management contract based on which to determine performance adjustments. The Contract Committee observed that the complex-wide breakpoints of the open-end funds and your fund’s performance fee had only been in place for two years, and the Trustees will continue to examine the operation of this new breakpoint structure and performance fee in future years in light of further experience. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to ensure that expenses of the Putnam funds continue to meet evolving competitive standards, the Trustees and Putnam Management agreed in 2009 to implement certain expense limitations. These expense limitations serve in particular to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds had sufficiently low expenses that these expense limitations did not apply. However, in the case of your fund, the first of the expense limitations applied during its fiscal year ending in 2011. The expense limitations were: (i) a contractual expense limitation applicable to 18 all retail open-end funds of 37.5 basis points (effective March 1, 2012, this expense limitation was reduced to 32 basis points) on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to all open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, investment-related expenses, interest, taxes, brokerage commissions, extraordinary expenses and acquired fund fees and expenses). Putnam Management’s support for these expense limitations, including its agreement to reduce the expense limitation applicable to the open-end funds’ investor servicing fees and expenses as noted above, was an important factor in the Trustees’ decision to approve the continuance of your fund’s management and sub-management contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the 1st quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the 2nd quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2011 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2011 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the 19 Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered the investment performance of each fund over multiple time periods and considered information comparing each fund’s performance with various benchmarks and, where applicable, with the performance of competitive funds or targeted annualized return. They noted that since 2009, when Putnam Management began implementing major changes to strengthen its investment personnel and processes, there has been a steady improvement in the number of Putnam funds showing above-median three-year performance results. They also noted the disappointing investment performance of some funds for periods ended December 31, 2011 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. In the case of your fund, the Trustees considered that its class A share cumulative total return performance at net asset value was in the following quartiles of its Lipper Inc. peer group (Lipper Large-Cap Growth Funds) for the one-year, three-year and five-year periods ended December 31, 2011 (the first quartile representing the best-performing funds and the fourth quartile the worst-performing funds): One-year period 3rd Three-year period 1st Five-year period 2nd Over the one-year, three-year and five-year periods ended December 31, 2011, there were 758, 660 and 571 funds, respectively, in your fund’s Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft-dollar credits acquired through these means are used primarily to acquire research services that 20 supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft-dollar credits continues to be allocated to the payment of fund expenses. The Trustees indicated their continued intent to monitor regulatory developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the potential benefits associated with fund brokerage and soft-dollar allocations and trends in industry practices to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management and sub-management contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services. 21 Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 22 Report of Independent Registered Public Accounting Firm The Board of Trustees and Shareholders Putnam Investment Funds: We have audited the accompanying statement of assets and liabilities of Putnam Growth Opportunities Fund (the fund), a series of Putnam Investment Funds, including the fund’s portfolio, as of July 31, 2012, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the years in the period then ended and the financial highlights for each of the five years or periods in the period then ended. These financial statements and financial highlights are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform our audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of July 31, 2012 by correspondence with the custodian and brokers or by other appropriate auditing procedures. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Putnam Growth Opportunities Fund as of July 31, 2012, the results of its operations, the changes in its net assets and the financial highlights for the five years or periods in the period then ended, in conformity with U.S. generally accepted accounting principles. Boston, Massachusetts September 14, 2012 23 The fund’s portfolio 7/31/12 COMMON STOCKS (98.5%)* Shares Value Aerospace and defense (4.0%) Embraer SA ADR (Brazil) S 67,200 $1,705,536 Honeywell International, Inc. 78,900 4,580,145 Precision Castparts Corp. 28,937 4,501,440 United Technologies Corp. S 34,100 2,538,404 Air freight and logistics (1.0%) FedEx Corp. 36,200 3,268,860 Auto components (1.4%) Allison Transmission Holdings, Inc. S 11,719 220,434 American Axle & Manufacturing Holdings, Inc. † S 143,700 1,550,523 Johnson Controls, Inc. S 72,900 1,796,985 Tenneco, Inc. † S 44,338 1,298,660 Beverages (2.6%) Beam, Inc. 14,400 905,472 Coca-Cola Co. (The) 17,100 1,381,680 Coca-Cola Enterprises, Inc. 137,700 4,037,364 PepsiCo, Inc. 34,700 2,523,731 Biotechnology (0.8%) Affymax, Inc. † S 56,096 910,438 Celgene Corp. † 21,300 1,458,198 Dendreon Corp. † S 36,176 172,198 Capital markets (2.3%) Apollo Global Management, LLC. Class A 59,373 805,692 Charles Schwab Corp. (The) S 182,100 2,299,923 Invesco, Ltd. 95,500 2,113,415 State Street Corp. 59,800 2,414,724 Chemicals (4.6%) Albemarle Corp. 26,600 1,548,652 Celanese Corp. Ser. A 98,937 3,772,468 FMC Corp. S 33,300 1,821,510 GSE Holding, Inc. † 94,076 976,509 LyondellBasell Industries NV Class A (Netherlands) 41,108 1,830,539 Monsanto Co. 52,600 4,503,612 Tronox, Ltd. Class A † S 40,500 938,385 Commercial banks (0.2%) Wells Fargo & Co. 19,919 673,461 Communications equipment (3.5%) Cisco Systems, Inc. 108,212 1,725,981 Polycom, Inc. † 124,900 1,091,626 Qualcomm, Inc. 152,948 9,127,937 24 COMMON STOCKS (98.5%)* cont. Shares Value Computers and peripherals (12.5%) Apple, Inc. † 52,190 $31,875,565 EMC Corp. † 212,600 5,572,246 NetApp, Inc. † 52,200 1,705,374 SanDisk Corp. † 76,852 3,160,923 Distributors (0.3%) LKQ Corp. † S 23,900 844,387 Diversified financial services (0.5%) Citigroup, Inc. 63,100 1,711,903 Diversified telecommunication services (0.3%) Iridium Communications, Inc. † S 108,589 983,816 Electrical equipment (0.3%) GrafTech International, Ltd. † S 63,500 663,575 Hubbell, Inc. Class B 2,676 220,181 Electronic equipment, instruments, and components (0.7%) TE Connectivity, Ltd. (Switzerland) 68,900 2,274,389 Energy equipment and services (5.2%) Cameron International Corp. † 70,000 3,518,900 Ensco PLC Class A (United Kingdom) 17,800 967,074 National Oilwell Varco, Inc. 44,000 3,181,200 Oil States International, Inc. † 50,900 3,700,430 Schlumberger, Ltd. 91,500 6,520,290 Food and staples retail (0.6%) Walgreen Co. S 56,800 2,065,248 Food products (1.6%) DE Master Blenders 1753 NV (Netherlands) † 28,719 332,828 Hershey Co. (The) S 29,300 2,101,982 Hillshire Brands Co. 21,960 562,396 Mead Johnson Nutrition Co. 34,000 2,480,640 Health-care equipment and supplies (4.2%) Baxter International, Inc. 85,000 4,973,350 Covidien PLC (Ireland) 91,000 5,085,080 GenMark Diagnostics, Inc. † 102,829 580,984 St. Jude Medical, Inc. 31,800 1,188,048 Stryker Corp. S 45,100 2,346,553 Health-care providers and services (2.4%) Aetna, Inc. 51,500 1,857,090 CIGNA Corp. 53,015 2,135,444 Express Scripts Holding Co. † 62,900 3,644,426 PSS World Medical, Inc. † S 26,200 547,318 25 COMMON STOCKS (98.5%)* cont. Shares Value Hotels, restaurants, and leisure (2.7%) Las Vegas Sands Corp. 52,400 $1,908,408 McDonald’s Corp. 32,900 2,939,944 Starbucks Corp. 94,000 4,256,320 Household products (1.5%) Colgate-Palmolive Co. 31,000 3,328,160 Procter & Gamble Co. (The) 24,600 1,587,684 Independent power producers and energy traders (0.6%) Calpine Corp. † 112,800 1,927,752 Industrial conglomerates (1.8%) General Electric Co. 56,800 1,178,600 Tyco International, Ltd. 90,500 4,972,070 Insurance (1.0%) Aflac, Inc. 24,498 1,072,522 Aon PLC (United Kingdom) 45,600 2,243,520 Internet and catalog retail (3.5%) Amazon.com, Inc. † 22,900 5,342,570 HomeAway, Inc. † S 34,600 794,416 Priceline.com, Inc. † 8,650 5,724,051 Internet software and services (4.4%) Baidu, Inc. ADR (China) † S 30,800 3,712,016 eBay, Inc. † 83,400 3,694,620 Google, Inc. Class A † 11,635 7,364,606 IT Services (2.1%) Accenture PLC Class A 11,200 675,360 Total Systems Services, Inc. 83,300 1,970,045 Visa, Inc. Class A S 34,800 4,491,636 Life sciences tools and services (1.7%) Agilent Technologies, Inc. S 48,100 1,841,749 Bruker Corp. † S 56,529 668,173 Thermo Fisher Scientific, Inc. 59,500 3,312,365 Machinery (2.7%) Cummins, Inc. 23,200 2,224,880 Eaton Corp. S 68,500 3,003,040 Stanley Black & Decker, Inc. 30,200 2,020,078 Timken Co. S 49,721 1,799,900 Media (3.0%) Interpublic Group of Companies, Inc. (The) 268,300 2,648,121 News Corp. Class A S 112,000 2,578,240 Time Warner, Inc. 79,100 3,094,392 Walt Disney Co. (The) S 37,800 1,857,492 26 COMMON STOCKS (98.5%)* cont. Shares Value Metals and mining (0.7%) Rio Tinto PLC (United Kingdom) 39,399 $1,820,512 Walter Energy, Inc. 13,500 463,050 Multiline retail (1.9%) Dollar General Corp. † 74,368 3,793,512 Nordstrom, Inc. 49,700 2,690,758 Oil, gas, and consumable fuels (3.7%) Anadarko Petroleum Corp. 50,200 3,485,888 BG Group PLC (United Kingdom) 74,603 1,466,404 Cabot Oil & Gas Corp. S 43,000 1,814,170 Cobalt International Energy, Inc. † 37,047 929,880 Noble Energy, Inc. 38,700 3,383,541 Suncor Energy, Inc. (Canada) 42,200 1,290,175 Pharmaceuticals (1.4%) Johnson & Johnson 28,900 2,000,458 Watson Pharmaceuticals, Inc. † 35,200 2,739,616 Professional services (1.1%) Nielsen Holdings NV † 65,700 1,872,450 Verisk Analytics, Inc. Class A † 33,300 1,673,325 Real estate investment trusts (REITs) (1.5%) American Campus Communities, Inc. 27,000 1,286,820 American Tower Corp. Class A 35,100 2,538,081 Prologis, Inc. 32,909 1,063,948 Real estate management and development (0.6%) CBRE Group, Inc. Class A † 129,600 2,019,168 Road and rail (0.7%) Hertz Global Holdings, Inc. † 109,100 1,228,466 Swift Transportation Co. † 153,397 1,273,195 Semiconductors and semiconductor equipment (2.3%) Advanced Micro Devices, Inc. † S 333,895 1,355,614 Avago Technologies, Ltd. (Singapore) S 62,315 2,305,655 Texas Instruments, Inc. S 95,900 2,612,316 Xilinx, Inc. S 42,800 1,386,720 Software (5.7%) Microsoft Corp. 162,667 4,793,796 Oracle Corp. 275,900 8,332,180 Salesforce.com, Inc. † S 18,800 2,337,968 SS&C Technologies Holdings, Inc. † 34,600 840,780 Synopsys, Inc. † S 55,800 1,690,182 VMware, Inc. Class A † 16,300 1,479,388 27 COMMON STOCKS (98.5%)* cont. Shares Value Specialty retail (1.7%) Bed Bath & Beyond, Inc. † S 32,600 $1,986,970 TJX Cos., Inc. (The) 83,200 3,684,096 Textiles, apparel, and luxury goods (1.0%) Coach, Inc. S 41,700 2,057,061 PVH Corp. 14,648 1,163,491 Tobacco (2.2%) Lorillard, Inc. 15,800 2,032,512 Philip Morris International, Inc. 57,100 5,221,224 Total common stocks (cost $284,991,738) CONVERTIBLE PREFERRED STOCKS (0.3%)* Shares Value Nielsen Holdings NV $3.125 cv. pfd. 9,362 $513,740 United Technologies Corp. $3.75 cv. pfd. † 12,500 659,375 Total convertible preferred stocks (cost $1,182,821) WARRANTS (—%)* † Expiration Strike date price Warrants Value Citigroup, Inc. 1/4/19 $106.10 163,930 $50,818 Total warrants (cost $165,569) PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (—%)* strike price amount Value Baidu, Inc. (Put) Aug-12/$85.00 30,800 $1,077 Total purchased options outstanding (cost $39,116) SHORT-TERM INVESTMENTS (15.3%)* Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.21% d 44,224,865 $44,224,865 Putnam Money Market Liquidity Fund 0.13% e 7,024,511 7,024,511 U.S. Treasury Bills with an effective yield of 0.192%, March 7, 2013 # $119,000 118,901 U.S. Treasury Bills with an effective yield of 0.154%, May 2, 2013 ## 12,000 11,986 U.S. Treasury Bills with an effective yield of 0.077%, August 23, 2012 ## 55,000 54,997 U.S. Treasury Bills with effective yields ranging from 0.104% to 0.106%, January 10, 2013 # ## 107,000 106,940 Total short-term investments (cost $51,542,169) TOTAL INVESTMENTS Total investments (cost $337,921,413) 28 Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from August 1, 2011 through July 31, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures . * Percentages indicated are based on net assets of $336,745,200. † Non-income-producing security. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. ## This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. d See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. e See Note 6 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. S Security on loan, in part or in entirety, at the close of the reporting period (Note 1). At the close of the reporting period, the fund maintained liquid assets totaling $3,850,000 to cover certain derivatives contracts. FUTURES CONTRACTS OUTSTANDING at 7/31/12 Number of Expiration Unrealized contracts Value date appreciation NASDAQ 100 Index E-Mini (Long) 16 $843,680 Sep-12 $18,765 Total WRITTEN OPTIONS OUTSTANDING at 7/31/12 (premiums received $13,552) Contract Expiration date/ amount strike price Value Baidu, Inc. (Call) 30,800 Aug-12/$125.00 $60,245 Total 29 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $52,230,831 $— $— Consumer staples 28,560,921 — — Energy 28,791,548 1,466,404 — Financials 20,243,177 — — Health care 35,461,488 — — Industrials 38,724,145 — — Information technology 105,576,923 — — Materials 15,854,725 1,820,512 — Telecommunication services 983,816 — — Utilities 1,927,752 — — Total common stocks — Convertible preferred stocks 659,375 513,740 — Purchased options outstanding — 1,077 — Warrants 50,818 — — Short-term investments 7,024,511 44,517,689 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Futures contracts $18,765 $— $— Written options — (60,245) — Totals by level $— The accompanying notes are an integral part of these financial statements. 30 Statement of assets and liabilities 7/31/12 ASSETS Investment in securities, at value, including $42,171,247 of securities on loan (Note 1): Unaffiliated issuers (identified cost $286,672,037) $333,160,076 Affiliated issuers (identified cost $51,249,376) (Notes 1 and 6) 51,249,376 Dividends, interest and other receivables 225,095 Receivable for shares of the fund sold 143,788 Receivable for investments sold 2,964,266 Receivable for variation margin (Note 1) 240 Total assets LIABILITIES Payable to custodian 381,979 Payable for investments purchased 5,071,976 Payable for shares of the fund repurchased 515,216 Payable for compensation of Manager (Note 2) 136,243 Payable for investor servicing fees (Note 2) 165,007 Payable for custodian fees (Note 2) 8,904 Payable for Trustee compensation and expenses (Note 2) 197,269 Payable for administrative services (Note 2) 704 Payable for distribution fees (Note 2) 89,352 Written options outstanding, at value (premiums received $13,552) (Notes 1 and 3) 60,245 Collateral on securities loaned, at value (Note 1) 44,224,865 Other accrued expenses 145,881 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $318,348,318 Undistributed net investment income (Note 1) 936,449 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (28,999,857) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 46,460,290 Total — Representing net assets applicable to capital shares outstanding COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($282,145,348 divided by 16,061,153 shares) $17.57 Offering price per class A share (100/94.25 of $17.57)* $18.64 Net asset value and offering price per class B share ($18,678,464 divided by 1,175,278 shares)** $15.89 Net asset value and offering price per class C share ($13,098,813 divided by 813,340 shares)** $16.10 Net asset value and redemption price per class M share ($4,587,628 divided by 278,991 shares) $16.44 Offering price per class M share (100/96.50 of $16.44)* $17.04 Net asset value, offering price and redemption price per class R share ($1,632,209 divided by 94,936 shares) $17.19 Net asset value, offering price and redemption price per class R5 share ($10,126 divided by 559 shares) $18.12*** Net asset value, offering price and redemption price per class R6 share ($10,126 divided by 559 shares) $18.12*** Net asset value, offering price and redemption price per class Y share ($16,582,486 divided by 915,340 shares) $18.12 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. *** Net asset value may not recalculate due to rounding of fractional shares. The accompanying notes are an integral part of these financial statements. 31 Statement of operations Year ended 7/31/12 INVESTMENT INCOME Dividends (net of foreign tax of $66,879) $4,818,742 Interest (including interest income of $4,065 from investments in affiliated issuers) (Note 6) 7,809 Securities lending (Note 1) 88,395 Total investment income EXPENSES Compensation of Manager (Note 2) 1,629,010 Investor servicing fees (Note 2) 1,105,521 Custodian fees (Note 2) 18,525 Trustee compensation and expenses (Note 2) 27,443 Administrative services (Note 2) 10,705 Distribution fees — Class A (Note 2) 695,114 Distribution fees — Class B (Note 2) 205,885 Distribution fees — Class C (Note 2) 130,131 Distribution fees — Class M (Note 2) 35,975 Distribution fees — Class R (Note 2) 7,583 Other 267,001 Total expenses Expense reduction (Note 2) (24,932) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 10,712,271 Net realized gain on swap contracts (Note 1) 141,225 Net realized gain on futures contracts (Note 1) 311,248 Net realized gain on foreign currency transactions (Note 1) 169,660 Net realized gain on written options (Notes 1 and 3) 226,877 Net unrealized appreciation of assets and liabilities in foreign currencies during the year 9,501 Net unrealized depreciation of investments, futures contracts, swap contracts and written options during the year (5,632,717) Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 32 Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Year ended 7/31/12 Year ended 7/31/11 Operations: Net investment income (loss) $806,985 $(505,356) Net realized gain on investments and foreign currency transactions 11,561,281 35,663,562 Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies (5,623,216) 38,221,356 Net increase in net assets resulting from operations Increase in capital from settlement payments (Note 8) — 380,409 Redemption fees (Note 1) 3,236 1,793 Decrease from capital share transactions (Note 4) (22,052,080) (35,083,161) Total increase (decrease) in net assets NET ASSETS Beginning of year 352,048,994 313,370,391 End of year (including undistributed net investment income of $936,449 and $51,761, respectively) The accompanying notes are an integral part of these financial statements. 33 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Net asset Net realized Ratio of net investment value, and unrealized Total from From Total return Net assets, of expenses income (loss) beginning Net investment gain (loss) investment net investment From Total Redemption Non-recurring Net asset value, at net asset end of period to average to average Portfolio Period ended of period income (loss) a on investments operations income return of capital distributions fees reimbursements end of period value (%) b (in thousands) netassets (%) c netassets (%) turnover (%) Class A July 31, 2012 .05 .34 — d — 1.17 .32 56 July 31, 2011 (.01) 3.35 e — d .02 f 24.31 e 1.22 (.05) 68 July 31, 2010 (.02) 1.66 g (.06) — d — d — 13.39 g 1.32 h (.17) h 96 July 31, 2009 .05 (1.35) i — d — d,j (9.60) i 1.27 h .49 h 160 July 31, 2008 (.01) (1.29) — d — 1.29 h (.04) h 69 Class B July 31, 2012 (.06) .29 — d — 1.92 (.43) 56 July 31, 2011 (.12) 3.07 e — d .02 f 23.40 e 1.97 (.80) 68 July 31, 2010 (.11) 1.52 g — d — 12.50 g 2.07 h (.91) h 96 July 31, 2009 (.02) (1.27) i — d — d,j (10.26) i 2.02 h (.20) h 160 July 31, 2008 (.11) (1.21) — d — 2.04 h (.81) h 69 Class C July 31, 2012 (.07) .30 — d — 1.92 (.43) 56 July 31, 2011 (.12) 3.11 e — d .02 f 23.41 e 1.97 (.80) 68 July 31, 2010 (.12) 1.55 g — d — 12.51 g 2.07 h (.92) h 96 July 31, 2009 (.02) (1.29) i — d — d,j (10.28) i 2.02 h (.25) h 160 July 31, 2008 (.11) (1.22) — d — 2.04 h (.79) h 69 Class M July 31, 2012 (.03) .30 — d — 1.67 (.18) 56 July 31, 2011 (.09) 3.17 e — d .02 f 23.72 e 1.72 (.55) 68 July 31, 2010 (.09) 1.58 g — d — d — d — d — 12.88 g 1.82 h (.67) h 96 July 31, 2009 — d (1.30) i — d — d,j (10.09) i 1.77 h — h,k 160 July 31, 2008 (.08) (1.23) — d — 1.79 h (.54) h 69 Class R July 31, 2012 .01 .32 — d — 1.42 .06 56 July 31, 2011 (.05) 3.30 e — d .02 f 24.06 e 1.47 (.31) 68 July 31, 2010 (.06) 1.64 g (.04) — d — d — 13.08 g 1.57 h (.43) h 96 July 31, 2009 .02 (1.33) i — d — d,j (9.81) i 1.52 h .22 h 160 July 31, 2008 (.04) (1.28) — d — 1.54 h (.30) h 69 Class R5 July 31, 2012† — d .23 — * .06* (.01)* 56 Class R6 July 31, 2012† — d .23 — * .05* —* k 56 Class Y July 31, 2012 .10 .34 — d — .92 .57 56 July 31, 2011 .03 3.45 e — d .02 f 24.68 e .97 .19 68 July 31, 2010 .01 1.71 g (.09) — d — d — 13.69 g 1.07 h .08 h 96 July 31, 2009 .08 (1.38) i — d — d,j (9.39) i 1.02 h .73 h 160 July 31, 2008 .03 (1.32) — d — 1.04 h .21 h 69 See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 34 35 Financial highlights (Continued) * Not annualized. † For the period July 3, 2012 (commencement of operations) to July 31, 2012. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and/or brokerage/service arrangements (Note 2). d Amount represents less than $0.01 per share. e Reflects a non-recurring litigation payment received by the fund from Enron Corporation which amounted to the following amounts per share outstanding on January 19, 2011: Per share Class A $0.15 Class B 0.14 Class C 0.14 Class M 0.14 Class R 0.15 Class Y 0.15 This payment resulted in an increase to total returns of 1.08% for the year ended July 31, 2011. f Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the Securities and Exchange Commission (the SEC), which amounted to $0.02 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011 (Note 8). g Reflects a non-recurring litigation payment received by the fund from Enron Corporation which amounted to the following amounts per share outstanding on December 28, 2009: Per share Class A $0.09 Class B 0.09 Class C 0.09 Class M 0.09 Class R 0.09 Class Y 0.10 This payment resulted in an increase to total returns of 0.74% for the year ended July 31, 2010. h Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to July 31, 2010, certain fund expenses were waived in connection with the fund’s investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets July 31, 2010 0.05% July 31, 2009 0.25 July 31, 2008 0.16 The accompanying notes are an integral part of these financial statements. 36 Financial highlights (Continued) i Reflects a non-recurring litigation payment received by the fund from Enron Corporation which amounted to the following amounts per share outstanding on December 29, 2008: Per share Class A $0.44 Class B 0.41 Class C 0.41 Class M 0.42 Class R 0.43 Class Y 0.45 This payment resulted in an increase to total returns of 3.25% for the year ended July 31, 2009. j Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Millennium Partners, L.P., Millennium Management, L.L.C., and Millennium International Management, L.L.C., which amounted to less than $0.01 per share outstanding on June 23, 2009. k Amount represents less than 0.01% of average net assets. The accompanying notes are an integral part of these financial statements. 37 Notes to financial statements 7/31/12 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Unless otherwise noted, the “reporting period” represents the period from August 1, 2011 through July 31, 2012. Putnam Growth Opportunities Fund (the fund) is a diversified series of Putnam Investment Funds (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The investment objective of the fund is to seek capital appreciation. The fund invests mainly in common stocks of large U.S. companies, with a focus on growth stocks. Growth stocks are issued by companies whose earnings are expected to grow faster than those of similar firms, and whose business growth and other characteristics may lead to an increase in stock price. Putnam Management may consider, among other factors, a company’s valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell investments. The fund offers classA, classB, classC, classM, classR, classR5, classR6 and classY shares. The fund began offering classR5 and classR6 shares on July 2, 2012. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassR5, classR6 and classY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee and in the case of classR5 and classR6 shares, bear a lower investor servicing fee, which is identified in Note 2. Class R5, class R6 and classY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. A 1.00% redemption fee may apply on shares that are redeemed (either by selling or exchanging into another fund) within 7 days of purchase. The redemption fee is accounted for as an addition to paid-in-capital. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported, as in the case of some securities traded over-the-counter, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. 38 Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Options contracts The fund uses options contracts to enhance the return on a security owned. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move 39 unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. See Note 3 for the volume of written options contracts activity for the reporting period. The fund had an average contract amount of approximately 36,000 on purchased options contracts for the reporting period. Futures contracts The fund uses futures contracts to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average of approximately 40 futures contracts outstanding for the reporting period. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average contract amount of approximately $2,400,000 on forward currency contracts for the reporting period. Total return swap contracts The fund entered into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to gain exposure to rates of inflation in specific regions or countries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. 40 Total return swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average notional amount of approximately $800,000 on total return swap contracts for the reporting period. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over-the-counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $59,168 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $110,960. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the value of securities loaned amounted to $42,474,434. Certain of these securities were sold prior to the close of the reporting period and are included in Receivable for investments sold on the Statement of assets and liabilities. The fund received cash collateral of $44,224,865. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $315 million ($325 million prior to June 29, 2012) unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% (0.13% prior to June 29, 2012) per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. 41 The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At July 31, 2012, the fund had a capital loss carryover of $28,849,740 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $18,257,846 N/A $18,257,846 July 31, 2017 10,591,894 N/A 10,591,894 July 31, 2018 Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred during those future years will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences of losses on wash sale transactions, foreign currency gains and losses, income on swap contracts and partnership income. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the reporting period ended, the fund reclassified $77,703 to increase undistributed net investment income, $8,954 to decrease paid-in-capital and $68,749 to increase to accumulated net realized losses. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $63,651,165 Unrealized depreciation (17,294,478) Net unrealized appreciation 46,356,687 Undistributed ordinary income 937,017 Capital loss carryforward (28,849,740) Cost for federal income tax purposes $338,052,765 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (base fee) (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of 42 most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.710% of the first $5 billion, 0.660% of the next $5 billion, 0.610% of the next $10 billion, 0.560% of the next $10 billion, 0.510% of the next $50 billion, 0.490% of the next $50 billion, 0.480% of the next $100 billion and 0.475% of any excess thereafter. In addition, beginning with January 2011, the monthly management fee consists of the monthly base fee plus or minus a performance adjustment for the month. The performance adjustment is determined based on performance over the thirty-six month period then ended or, if shorter, the period from January 1, 2010 to the end of the month for which the fee adjustment is being computed. Each month, the performance adjustment is calculated by multiplying the performance adjustment rate and the fund’s average net assets over the performance period and the result is divided by twelve. The resulting dollar amount is added to, or subtracted from the base fee for that month. The performance adjustment rate is equal to 0.03 multiplied by the difference between the fund’s annualized performance (measured by the fund’s classA shares) and the annualized performance of the Russell 1000 Growth Index, each measured over the performance period. The maximum annualized performance adjustment rates are +/– 0.12%. The monthly base fee is determined based on the fund’s average net assets for the month, while the performance adjustment is determined based on the fund’s average net assets over the performance period of up to thirty-six months. This means it is possible that, if the fund underperforms significantly over the performance period, and the fund’s assets have declined significantly over that period, the negative performance adjustment may exceed the base fee. In this event, Putnam Management would make a payment to the fund. Because the performance adjustment is based on the fund’s performance relative to its applicable benchmark index, and not its absolute performance, the performance adjustment could increase Putnam Management’s fee even if the fund’s shares lose value during the performance period provided that the fund outperformed its benchmark index, and could decrease Putnam Management’s fee even if the fund’s shares increase in value during the performance period provided that the fund underperformed its benchmark index. For the reporting period, the base fee represented an effective rate (excluding the impact from any expense waivers in effect) of 0.566% of the fund’s average net assets before a decrease of $247,085 (0.075% of the fund’s average net assets) based on performance. Putnam Management has contractually agreed, through June 30, 2013, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing (except for ClassR5 and R6 shares) based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. ClassR5 shares pay a monthly fee based on the average net assets of classR5 shares at an annual rate of 0.15%. ClassR6 shares pay a monthly fee based on the average net assets of classR6 shares at an annual rate of 0.05%. Investor servicing fees will not exceed an annual rate of 0.32% of the fund’s 43 average net assets. Prior to March 1, 2012, investor servicing fees could not exceed an annual rate of 0.375% of the fund’s average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $1,259 under the expense offset arrangements and by $23,673 under the brokerage/service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $264, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC., for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $39,863 and $516 from the sale of classA and classM shares, respectively, and received $20,045 and $126 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received no monies on classA and classM redemptions. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $186,404,246 and $207,784,865, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Written option transactions during the reporting period are summarized as follows: Written equity option Written equity option contract amounts premiums received Written options outstanding at the beginning of the reporting period 89,133 $41,893 Options opened 335,141 217,308 Options exercised (3,305) (53,211) Options expired (98,419) (140,163) Options closed (291,750) (52,275) Written options outstanding at the end of the reporting period 30,800 $13,552 44 Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Year ended 7/31/12 Year ended 7/31/11 ClassA Shares Amount Shares Amount Shares sold 1,403,801 $23,360,628 1,488,558 $23,848,191 Shares issued in connection with reinvestment of distributions — 1,403,801 23,360,628 1,488,558 23,848,191 Shares repurchased (2,526,147) (42,215,617) (3,205,857) (51,750,487) Net decrease Year ended 7/31/12 Year ended 7/31/11 ClassB Shares Amount Shares Amount Shares sold 128,259 $1,958,559 132,655 $1,987,038 Shares issued in connection with reinvestment of distributions — 128,259 1,958,559 132,655 1,987,038 Shares repurchased (528,881) (8,091,084) (840,365) (12,483,566) Net decrease Year ended 7/31/12 Year ended 7/31/11 ClassC Shares Amount Shares Amount Shares sold 96,787 $1,476,645 74,208 $1,148,051 Shares issued in connection with reinvestment of distributions — 96,787 1,476,645 74,208 1,148,051 Shares repurchased (151,677) (2,327,040) (163,972) (2,488,386) Net decrease Year ended 7/31/12 Year ended 7/31/11 ClassM Shares Amount Shares Amount Shares sold 16,915 $267,865 29,391 $474,269 Shares issued in connection with reinvestment of distributions — 16,915 267,865 29,391 474,269 Shares repurchased (63,972) (1,034,307) (44,701) (687,145) Net decrease Year ended 7/31/12 Year ended 7/31/11 ClassR Shares Amount Shares Amount Shares sold 84,805 $1,329,463 24,332 $402,204 Shares issued in connection with reinvestment of distributions — 84,805 1,329,463 24,332 402,204 Shares repurchased (27,234) (461,463) (4,707) (76,503) Net increase 45 For the period 7/3/12 (commencement of operations) to 7/31/12 ClassR5 Shares Amount Shares sold 559 $10,000 Shares issued in connection with reinvestment of distributions — — 559 10,000 Shares repurchased — — Net increase For the period 7/3/12 (commencement of operations) to 7/31/12 ClassR6 Shares Amount Shares sold 559 $10,000 Shares issued in connection with reinvestment of distributions — — 559 10,000 Shares repurchased — — Net increase Year ended 7/31/12 Year ended 7/31/11 ClassY Shares Amount Shares Amount Shares sold 455,570 $7,977,468 366,964 $6,258,694 Shares issued in connection with reinvestment of distributions — 455,570 7,977,468 366,964 6,258,694 Shares repurchased (241,351) (4,313,197) (100,468) (1,715,521) Net increase At the close of the reporting period, Putnam Investments, LLC owned the following class shares of the fund: Shares owned Percentage of ownership Value ClassR5 559 100% $10,126 ClassR6 559 100 10,126 Note 5: Summary of derivative activity The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Investments, Receivables, Net assets— Unrealized Equity contracts appreciation $70,660* Payables $60,245 Total * Includes cumulative appreciation/depreciation of futures contracts as reported in The fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. 46 The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted Forward for as hedging instruments currency under ASC 815 Options Futures contracts Swaps Total Foreign exchange contracts $— $— $175,899 $— $175,899 Equity contracts 62,046 311,248 — 141,225 $514,519 Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as Forward hedging instruments currency under ASC 815 Options Warrants† Futures contracts Swaps Total Foreign exchange contracts $— $— $— $9,230 $— $9,230 Equity contracts 89,602 (63,933) 18,765 — 40,971 $85,405 Total † For the reporting period, the transaction volume for warrants was minimal. Note 6: Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $4,065 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $63,175,574 and $56,675,562, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 7: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. Note 8: Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. In July 2011, the fund recorded a receivable of $373,726 related to restitution amounts in connection with a distribution plan approved by the SEC. This amount, which was received by the fund in December 2011, is reported as part of Increase in capital from settlement payments on the Statement of changes in net assets. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. In May 2011, the fund received a payment of $6,683 related to settlement of those lawsuits. This amount is reported as a part of Increase in capital from settlement payments on the Statement of changes in net assets. Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. 47 Note 9: New accounting pronouncements In May 2011, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) 2011–04 “Fair Value Measurements and Disclosures (Topic 820)— Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRS” . ASU 2011–04 amends FASB Topic 820 “Fair Value Measurement” and seeks to develop common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with GAAP. ASU 2011–04 is effective for fiscal years and interim periods beginning after December 15, 2011. The application of ASU 2011–04 did not have a material impact on the fund’s financial statements. In December 2011, the FASB issued ASU No. 2011–11 “Disclosures about Offsetting Assets and Liabilities” . The update creates new disclosure requirements requiring entities to disclose both gross and net information for derivatives and other financial instruments that are either offset in the Statement of assets and liabilities or subject to an enforceable master netting arrangement or similar agreement. The disclosure requirements are effective for annual reporting periods beginning on or after January 1, 2013 and interim periods within those annual periods. Putnam Management is currently evaluating the application of ASU 2011–11 and its impact, if any, on the fund’s financial statements. 48 Federal tax information (Unaudited) The fund designated 100% of ordinary income distributions as qualifying for the dividends received deduction for corporations. For the reporting period ended, the fund hereby designates 100%, or the maximum amount allow able, of its taxable ordinary income distributions as qualified dividends taxed at the individual net capital gain rates. The Form 1099 that will be mailed to you in January 2013 will show the tax status of all distributions paid to your account in calendar 2012. 49 About the Trustees Independent Trustees 50 * Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund, Putnam Management, and Putnam Retail Management. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of July 31, 2012, there were 109 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. 51 Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Janet C. Smith (Born 1965) Executive Vice President, Principal Executive Vice President, Principal Accounting Officer, Officer, and Compliance Liaison and Assistant Treasurer Since 2004 Since 2007 Director of Fund Administration Services, Steven D. Krichmar (Born 1958) Putnam Investments and Putnam Management Vice President and Principal Financial Officer Since 2002 Susan G. Malloy (Born 1957) Chief of Operations, Putnam Investments and Vice President and Assistant Treasurer Putnam Management Since 2007 Director of Accounting & Control Services, Robert T. Burns (Born 1961) Putnam Management Vice President and Chief Legal Officer Since 2011 James P. Pappas (Born 1953) General Counsel, Putnam Investments and Vice President Putnam Management Since 2004 Director of Trustee Relations, Robert R. Leveille (Born 1969) Putnam Investments and Putnam Management Vice President and Chief Compliance Officer Since 2007 Mark C. Trenchard (Born 1962) Chief Compliance Officer, Putnam Investments, Vice President and BSA Compliance Officer Putnam Management, and Putnam Retail Since 2002 Management Director of Operational Compliance, Putnam Investments and Putnam Michael J. Higgins (Born 1976) Retail Management Vice President and Treasurer Since 2010 Judith Cohen (Born 1945) Manager of Finance, Dunkin’ Brands (2008– Vice President, Clerk, and Associate Treasurer 2010); Senior Financial Analyst, Old Mutual Asset Since 1993 Management (2007–2008); Senior Financial Analyst, Putnam Investments (1999–2007) Nancy E. Florek (Born 1957) Vice President, Proxy Manager, Assistant Clerk, and Associate Treasurer Since 2000 The principal occupations of the officers for the past five years have been with the employers as shown above although in some cases, they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. 52 Fund information Founded 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Robert J. Darretta Michael J. Higgins Putnam Investment Katinka Domotorffy Vice President and Treasurer Management, LLC John A. Hill One Post Office Square Paul L. Joskow Janet C. Smith Boston, MA 02109 Elizabeth T. Kennan Vice President, Kenneth R. Leibler Principal Accounting Officer, Investment Sub-Manager Robert E. Patterson and Assistant Treasurer Putnam Investments Limited George Putnam, III 57–59 St James’s Street Robert L. Reynolds Susan G. Malloy London, England SW1A 1LD W. Thomas Stephens Vice President and Assistant Treasurer Marketing Services Officers Putnam Retail Management Robert L. Reynolds James P. Pappas One Post Office Square President Vice President Boston, MA 02109 Jonathan S. Horwitz Mark C. Trenchard Custodian Executive Vice President, Vice President and State Street Bank Principal Executive Officer, and BSA Compliance Officer and Trust Company Compliance Liaison Judith Cohen Legal Counsel Steven D. Krichmar Vice President, Clerk, and Ropes & Gray LLP Vice President and Associate Treasurer Principal Financial Officer Independent Registered Nancy E. Florek Public Accounting Firm Robert T. Burns Vice President, Proxy KPMG LLP Vice President and Manager, Assistant Clerk, and Chief Legal Officer Associate Treasurer Trustees Jameson A. Baxter, Chair Robert R. Leveille Liaquat Ahamed Vice President and Ravi Akhoury Chief Compliance Officer Barbara M. Baumann Charles B. Curtis This report is for the information of shareholders of Putnam Growth Opportunities Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In May 2008, the Code of Ethics of Putnam Investment Management, LLC was updated in its entirety to include the amendments adopted in August 2007 as well as a several additional technical, administrative and non-substantive changes. In May of 2009, the Code of Ethics of Putnam Investment Management, LLC was amended to reflect that all employees will now be subject to a 90-day blackout restriction on holding Putnam open-end funds, except for portfolio managers and their supervisors (and each of their immediate family members), who will be subject to a one-year blackout restriction on the funds that they manage or supervise. In June 2010, the Code of Ethics of Putnam Investments was updated in its entirety to include the amendments adopted in May of 2009 and to change certain rules and limits contained in the Code of Ethics. In addition, the updated Code of Ethics included numerous technical, administrative and non-substantive changes, which were intended primarily to make the document easier to navigate and understand. In July 2011, the Code of Ethics of Putnam Investments was updated to reflect several technical, administrative and non-substantive changes resulting from changes in employee titles. Item 3. Audit Committee Financial Expert: The Funds’ Audit and Compliance Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Leibler, Mr. Hill, Mr. Darretta and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees July 31, 2012	$45,752	$	$4,100	$ — July 31, 2011	$40,888	$	$4,000	$ — For the fiscal years ended July 31, 2012 and July 31, 2011, the fund’s independent auditor billed aggregate non-audit fees in the amounts of $4,100 and $4,000 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund’s last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund’s last two fiscal years for services traditionally performed by the fund’s auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund’s last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. Pre-Approval Policies of the Audit and Compliance Committee. The Audit and Compliance Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds’ independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit and Compliance Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds’ independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund’s independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit Fees July 31, 2012	$ — $ — $ — $ — July 31, 2011	$ — $ — $ — $ — Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant’s schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) The Code of Ethics of The Putnam Funds, which incorporates the Code of Ethics of Putnam Investments, is filed herewith. (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Investment Funds By (Signature and Title): /s/Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: September 28, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: September 28, 2012 By (Signature and Title): /s/Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: September 28, 2012 UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07237) Exact name of registrant as specified in charter:	Putnam Investment Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2012 Date of reporting period:	August 1, 2011 — July 31, 2012 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Research Fund Annual report 7 | 31 | 12 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 10 Your fund’s expenses 12 Terms and definitions 14 Other information for shareholders 15 Trustee approval of management contract 16 Financial statements 20 Federal tax information 49 About the Trustees 50 Officers 52 Consider these risks before investing: The prices of stocks in the fund’s portfolio may fall or fail to rise over extended periods of time for a variety of reasons, including both general financial market conditions and factors related to a specific company or industry. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. Message from the Trustees Dear Fellow Shareholder: High volatility continues to challenge stock and bond investors around the globe. Year-to-date through July2012, markets have made major advances and suffered sharp declines. Investor confidence has accordingly waxed, waned, and rebounded with renewed strength. These fluctuations reflect fast-changing perceptions of global macroeconomic data and policymakers inability to decisively solve problems ranging from deep structural issues in Europes economy to Chinas fluctuating growth rate and U.S. fiscal risks. Amid the uncertainties these challenges engender, taking the long view becomes all the more critical for investors, as does relying on the expertise of a financial advisor, who can help you maintain a balanced investment approach. We would like to take this opportunity to announce the arrival of two new Trustees, Liaquat Ahamed and Katinka Domotorffy, CFA, to your funds Board of Trustees. Mr. Ahamed, who in 2010 won the Pulitzer Prize for History with his book, Lords of Finance: The Bankers Who Broke the World , also serves on the Board of Aspen Insurance and the Board of the Rohatyn Group, an emerging-market fund complex that manages money for institutional investors. Ms. Domotorffy, who until year-end 2011 was a Partner, Chief Investment Officer, and Global Head of Quantitative Investment Strategies at Goldman Sachs Asset Management, currently serves as a director for Reach Out and Read of Greater New York, an organization dedicated to promoting early childhood literacy. We would also like to extend a welcome to new shareholders of the fund and to thank all of our investors for your continued confidence in Putnam. About the fund Building a portfolio of best ideas Research is at the heart of investing. Whether it is undertaken by Wall Street firms or by Putnam’s in-house analysts, research is used by investment managers to assess whether a company’s stock is undervalued, overvalued, or on target at its current price. One approach to determining a company’s worth is to measure its tangible assets, such as physical plants or inventory. Other measures of worth are less quantifiable and may involve the evaluation of the company’s long-term competitive advantage, the expertise of its management team, or the success of its research and development efforts. Analysts consider these factors along with financial yardsticks such as the price-to-earnings ratio and earnings growth. By digging deep into the information available, analysts work to develop a set of expectations about the financial and competitive health of a specific company versus other firms in the industry — both in the United States and across the broader global marketplace. Of course, there is no foolproof way to uncover all information about a company, and surprises can alwaysoccur. Putnam’s equity analysts gather information from on-site interviews with company management and through meetings with sources who are able to provide additional information about the company’s true worth and likely future direction. By including Putnam Research Fund as part of a diversified portfolio, you are investing in what we like to call a “best ideas” fund: Itrepresents the select stock picks of Putnam’s large-cap equity analysts, incorporated into a single portfolio that can include both growth- and value-style stocks. Putnam’s research analysts specialize in sectors and industries Consumer staples Broadcasting, lodging/tourism, department stores, retail, electronics, food, household goods, homebuilding, restaurants Energy Integrated oil and gas, drilling, exploration, equipment, services Financials Banking, brokerage, consumer finance, insurance, real estate investment trusts, mortgage finance Health care Biotechnology, equipment, pharmaceuticals, services Industrials Aerospace and defense, construction and farm machinery, electrical components, office services Technology Computer hardware/software, semiconductors, services Materials Gold, metals, paper products/packaging, specialty chemicals, steel Telecommunications Alternative carriers, wireless services Utilities Electric utilities, gas utilities, independent power producers Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 5 and 10–12 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund’s prospectus. To obtain the most recent month-end performance, visit putnam.com. 4 Interview with your fund’s portfolio manager What factors caused Putnam Research Fund to underperform its benchmark during the 12-month period ending July31, 2012? Stock selection within the energy and health-care sectors detracted from the fund’s performance relative to its benchmark. Also, not having exposure to stronger-performing mega-cap, high-dividend-paying stocks hindered benchmark-relative performance. How would you characterize market sentiment? The year was generally marked by high volatility as investors were alternately comfortable with and wary of risk assets. A substantial rally in September2011, for example, was followed by a sharp pullback, before giving way to renewed optimism late in the year. The rebound, driven by the introduction of LTROs [long-term refinancing operations] in Europe, helped more cyclical and out-of-favor stocks to bounce back, which led to strong performance for those stocks in the first quarter of 2012. However, as concerns re-emerged over northern European governments’ ability to continue supporting peripheral European economies, the market became risk averse once again, and more defensive sectors and stocks tended to outperform. In fact, during the second quarter of 2012, the defensive sectors of the S&P 500 Index (consumer This comparison shows your fund’s performance in the context of broad market indexes for the 12months ended 7/31/12. See pages 4 and 10–12 for additional fund performance information. Index descriptions can be found on page 14. 5 staples, health care, telecommunications, and utilities) delivered positive performance, while more cyclical sectors ended the three-month period in negative territory. The final month of the period saw the markets rise once again, as investors were heartened by policy developments in Europe and expectations of the same in China. Investor optimism also was buoyed by hopeful economic signs in the United States within sectors like housing. Do you expect developments in U.S. housing will continue to lend support to markets? U.S. housing was an important theme as the sector moved from stabilization to recovery, and we believe it will continue to serve as a rallying point for investors. Inventory levels remain depressed, affordability levels are exceptionally attractive, and buyers appear to be getting off the fence. This has helped housing sales data to improve, and prices have begun to rebound off depressed levels. Many companies directly or indirectly tied to U.S. housing have experienced fundamental improvements, while optimism in housing holds important implications for broad investor sentiment. Which holdings held performance back? The largest detractor from returns was the stock of First Solar , a low-cost manufacturer of utility-scale solar facilities. The stock sold off aggressively in 2011, as the market realized that government subsidies would be increasingly hard to secure throughout the developed markets. Nevertheless, we remain cautiously optimistic on the company’s long-term potential. Pharmaceutical-maker Dendreon suffered as a result of problems with the sales of its new cancer-fighting drug, Provenge. Much heralded by the market, Provenge is the first cancer vaccine used specifically for prostate cancer. The drug has a complex Allocations are represented as a percentage of the fund’s net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. Due to rounding, allocations may not add up to 100%. 6 delivery method, however, involving multiple doctor visits and blood-work sessions. Management and industry analysts — ourselves included — underestimated these logistical hurdles in terms of how much they would challenge the product’s commercial distribution. We continue to hold the stock, however, in the belief that management will eventually be able to boost sales and improve stock performance. Another detractor was Newfield Exploration , a Texas-based oil and natural gas exploration and production company. The stock suffered when the company missed analysts’ targets for profit and earnings in the third quarter. In addition, Newfield lowered its oil production estimate for 2011 overall, which dampened expectations for the stock. We sold the stock from the portfolio in the first half of the fund’s fiscal year. Which holdings contributed to performance? Brazilian airplane manufacturer Embraer , an out-of-benchmark selection, was the top contributor to fund performance. The stock benefited from continued market share gains. Embraer became a significant manufacturer of regional jets in the 1990s. Embraer also entered the business-jet market and continues to grow its product line. Finally, we believe that the company is well positioned to benefit from growth opportunities in the Brazilian defense industry. The stock of the small biotechnology firm, Affymax , performed well after the company received FDA approval in March for its first drug, Omontys. The drug is used for the management of anemia in dialysis patients. A This table shows the fund’s top 10 holdings by percentage of the fund’s net assets as of 7/31/12. Options and short-term holdings are excluded. Holdings will vary over time. 7 small company, Affymax has entered an area dominated by pharmaceutical giant Amgen. Because the cost of Affymax’s product is so much lower — and the convenience of its anemia treatment appears to be greater than Amgen’s — Affymax is poised to make substantial market gains, in our opinion. We continue to hold the stock in the portfolio. The stock of lodging and tourism company Wyndham Worldwide was also among the top contributors. Wyndham operates hotels and timeshare properties. The stock declined sharply in the volatile markets of 2011, but has since dramatically recovered. Surprisingly, the timeshare business has outperformed expectations, as consumers still want to travel, and Wyndham has gained market share. We believe that the company has solid business fundamentals, generates a lot of cash, and has a management team that uses that cash wisely. Wyndham’s management took advantage of its stock declines by both aggressively increasing the dividend payout ratio and repurchasing the company’s stock — opportunistically, as when management bought back 2% of outstanding shares during two weeks in the fall of 2011, as well as consistently over the past two years. What is your outlook for the market? After the end of the second calendar quarter of 2012, the European Central Bank [ECB] became more aggressive in its support of the euro, stepping up efforts to provide a more credible backstop for European countries under stress. While we expect there will be continued turbulence as we cycle between ECB and governmental support on the one hand and pressure on weaker European economies to institute fiscal reforms on the other, it appears likely to us that the ECB’s measures will buy time and lessen the risk of an economic meltdown in the near term. This strengthens our conviction in the value of focusing on the fundamental picture of U.S. corporate health, which appears to This chart shows the fund’s largest allocation shifts, by percentage, over the past six months. Weightings are shown as a percentage of net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings will vary over time. 8 be strong despite the dampening effect of European weakness on second-quarter business activity. On balance, we see encouraging signs that fundamentals may stabilize and even improve from their current position at the end of the period. Combined with continued low valuation data, this suggests, in our opinion, that stocks have a fairly healthy backdrop for extending their latest rally. Thank you, Aaron, for your time and insights today. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Aaron M. Cooper is Director of Global Equity Research at Putnam. He holds an A.B. from Harvard University. A CFA charterholder, he joined Putnam in 2011 and has been in the investment industry since 1999. In addition to Aaron, your fund’s managers are Kelsey Chen, Ph.D.; Steven W. Curbow; Neil P. Desai; Ferat Ongoren; and Walter D. Scully. IN THE NEWS Despite an unsteady economic recovery, corporate earnings have continued to surprise on the upside. Through early August, nearly two thirds of the S&P 500 companies that had reported second-quarter earnings beat consensus estimates. That rate is slightly higher than the 10-year average of 62%, according to research by S&P Capital IQ. Some market watchers worry that a number of headwinds could derail the streak of higher corporate profits that began in 2009, including a strengthening U.S. dollar and a potentially deteriorating situation in Europe. Analysts currently expect S&P 500 earnings in the third quarter to be slightly lower than those recorded a year ago. But for now, the second quarter of 2012 could mark the 10th straight quarter of higher earnings for the S&P 500. 9 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended July31, 2012, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 7/31/12 Class A Class B Class C Class M Class R Class Y (inception dates) (10/2/95) (6/15/98) (2/1/99) (6/15/98) (1/21/03) (4/4/00) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Annual average (life of fund) 6.74% 6.37% 5.91% 5.91% 5.94% 5.94% 6.21% 5.99% 6.48% 6.94% 10 years 66.15 56.57 54.04 54.04 54.11 54.11 57.97 52.38 62.12 70.29 Annual average 5.21 4.59 4.42 4.42 4.42 4.42 4.68 4.30 4.95 5.47 5 years 1.35 –4.47 –2.46 –4.41 –2.45 –2.45 –1.16 –4.59 0.08 2.59 Annual average 0.27 –0.91 –0.50 –0.90 –0.49 –0.49 –0.23 –0.94 0.02 0.51 3 years 44.35 36.01 41.15 38.15 41.15 41.15 42.21 37.18 43.28 45.39 Annual average 13.02 10.80 12.17 11.37 12.17 12.17 12.45 11.11 12.74 13.29 1 year 6.37 0.24 5.50 0.50 5.51 4.51 5.78 2.09 6.06 6.54 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. Recent performance may have benefited from one or more legal settlements. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance does not reflect conversion to class A shares. A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund’s prospectus. 10 Comparative index returns For periods ended 7/31/12 Lipper Large-Cap Core Funds S&P 500 Index category average* Annual average (life of fund) 7.20% 6.54% 10 years 84.88 73.44 Annual average 6.34 5.58 5 years 5.78 0.59 Annual average 1.13 0.03 3 years 48.64 38.83 Annual average 14.13 11.50 1 year 9.13 5.43 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 7/31/12, there were 971, 878, 766, 501, and 163 funds, respectively, in this Lipper category. Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and class C shares would have been valued at $15,404 and $15,411, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,650 after sales charge) would have been valued at $15,238. A $10,000 investment in the fund’s class R and class Y shares would have been valued at $16,212 and $17,029, respectively. 11 Fund price and distribution information For the 12-month period ended 7/31/12 Distributions Class A Class B Class C Class M Class R Class Y Number 1 — 1 1 1 1 Income $0.135 — $0.023 $0.058 $0.105 $0.174 Capital gains — Total — Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 7/31/11 $15.51 $16.46 $14.54 $14.60 $14.94 $15.48 $15.44 $15.62 7/31/12 16.35 17.35 15.34 15.38 15.74 16.31 16.26 16.45 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. Fund performance as of most recent calendar quarter Total return for periods ended 6/30/12 Class A Class B Class C Class M Class R Class Y (inception dates) (10/2/95) (6/15/98) (2/1/99) (6/15/98) (1/21/03) (4/4/00) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Annual average (life of fund) 6.69% 6.32% 5.85% 5.85% 5.89% 5.89% 6.16% 5.93% 6.43% 6.89% 10 years 49.28 40.69 38.29 38.29 38.30 38.30 41.93 36.98 45.53 52.93 Annual average 4.09 3.47 3.29 3.29 3.30 3.30 3.56 3.20 3.82 4.34 5 years –3.37 –8.94 –7.04 –8.90 –7.01 –7.01 –5.75 –9.03 –4.59 –2.14 Annual average –0.68 –1.86 –1.45 –1.85 –1.44 –1.44 –1.18 –1.88 –0.94 –0.43 3 years 52.96 44.15 49.48 46.48 49.42 49.42 50.56 45.26 51.72 54.02 Annual average 15.22 12.96 14.34 13.57 14.32 14.32 14.61 13.25 14.91 15.49 1 year 2.82 –3.12 1.95 –3.05 1.98 0.98 2.25 –1.31 2.50 3.07 Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Total annual operating expenses for the fiscal year ended 7/31/11 1.23% 1.98% 1.98% 1.73% 1.48% 0.98% Annualized expense ratio for the six-month period ended 7/31/12* 1.25% 2.00% 2.00% 1.75% 1.50% 1.00% 12 Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from February1, 2012, to July31, 2012. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $6.38 $10.18 $10.18 $8.91 $7.64 $5.10 Ending value (after expenses) $1,051.50 $1,047.10 $1,047.00 $1,048.60 $1,049.70 $1,051.80 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 7/31/12. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended July31, 2012, use the following calculation method. To find the value of your investment on February1, 2012, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $6.27 $10.02 $10.02 $8.77 $7.52 $5.02 Ending value (after expenses) $1,018.65 $1,014.92 $1,014.92 $1,016.16 $1,017.40 $1,019.89 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 7/31/12. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 13 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA (Bank of America) Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 14 Other information for shareholders Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2012, are available in the Individual Investors section at putnam.com, and on the Securities and Exchange Commission (SEC) website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of July 31, 2012, Putnam employees had approximately $332,000,000 and the Trustees had approximately $79,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 15 Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management (“Putnam Management”), the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”), and the sub-advisory contract among Putnam Management, PIL, and anotheraffiliate, The Putnam Advisory Company (“PAC”). The Board of Trustees, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of the Putnam funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel met with representatives of Putnam Management to review the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review and to discuss possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2012, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for the Putnam funds and the Independent Trustees. In May 2012, the Contract Committee met in executive session with the other Independent Trustees to discuss the Contract Committee’s preliminary recommendations with respect to the continuance of the contracts. At the Trustees’ June 22, 2012 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its final recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management, sub-management and sub-advisory contracts, effective July 1, 2012. (Because PIL and PAC are affiliates of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL and PAC, the Trustees have not evaluated PIL or PAC as separate entities, and all subsequent references to Putnam Management below should be deemed to include reference to PIL and PAC as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing services, and • That the fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information 16 provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. In reviewing management fees, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Most of the open-end Putnam funds, including your fund, have relatively new management contracts, which introduced fee schedules that reflect more competitive fee levels for many funds, complex-wide breakpoints for the open-end funds, and performance fees for some funds. These new management contracts have been in effect for two years — since January or, for a few funds, February 2010. The Trustees approved the new management contracts on July 10, 2009, and fund shareholders subsequently approved the contracts by overwhelming majorities of the shares voted. Under its management contract, your fund has the benefit of breakpoints in its management fee that provide shareholders with significant economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. The Contract Committee observed that the complex-wide breakpoints of the open-end funds had only been in place for two years, and the Trustees will continue to examine the operation of this new breakpoint structure in future years in light of further experience. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to ensure that expenses of the Putnam funds continue to meet evolving competitive standards, the Trustees and Putnam Management agreed in 2009 to implement certain expense limitations. These expense limitations serve in particular to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds had sufficiently low expenses that these expense limitations did not apply. However, in the case of your fund, the first of the expense limitations applied during its fiscal year ending in 2011. The expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 37.5 basis points (effective March 1, 2012, this expense limitation was reduced to 32 basis points) on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to all open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, investment-related expenses, interest, taxes, brokerage commissions, extraordinary expenses, and acquired fund fees and expenses). Putnam Management’s support for these expense limitations, including its agreement to reduce the expense limitation applicable to the open-end funds’ investor servicing fees and expenses as noted above, was an important factor in the Trustees’ decision to approve the continuance of your fund’s management, sub-management and sub-advisory contracts. 17 The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the 1st quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the 3rd quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2011 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2011 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available 18 to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered the investment performance of each fund over multiple time periods and considered information comparing each fund’s performance with various benchmarks and, where applicable, with the performance of competitive funds or targeted annualized return. They noted that since 2009, when Putnam Management began implementing major changes to strengthen its investment personnel and processes, there has been a steady improvement in the number of Putnam funds showing above-median three-year performance results. They also noted the disappointing investment performance of some funds for periods ended December 31, 2011 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. In the case of your fund, the Trustees considered that its class A share cumulative total return performance at net asset value was in the following quartiles of its Lipper Inc. peer group (Lipper Large-Cap Core Funds) for the one-year, three-year and five-year periods ended December 31, 2011 (the first quartile representing the best-performing funds and the fourth quartile the worst-performing funds): One-year period 3rd Three-year period 1st Five-year period 3rd Over the one-year, three-year and five-year periods ended December 31, 2011, there were 1,064, 956 and 825 funds, respectively, in your fund’s Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft-dollar credits acquired through these means are used primarily to acquire research services that supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft-dollar credits continues to be allocated to the payment of fund expenses. The Trustees indicated their continued intent to monitor regulatory developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the potential benefits associated with fund brokerage and soft-dollar allocations and trends in industry practices to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management, sub-management and sub-advisory contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services. 19 Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 20 Report of Independent Registered Public Accounting Firm The Board of Trustees and Shareholders Putnam Investment Funds: We have audited the accompanying statement of assets and liabilities of Putnam Research Fund (the fund), a series of Putnam Investment Funds, including the fund’s portfolio, as of July 31, 2012, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the years in the two-year period then ended and the financial highlights for each of the years in the five-year period then ended. These financial statements and financial highlights are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform our audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of July 31, 2012 by correspondence with the custodian and brokers or by other appropriate auditing procedures. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Putnam Research Fund as of July 31, 2012, the results of its operations for the year then ended, the changes in its net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the five-year period then ended, in conformity with U.S. generally accepted accounting principles. Boston, Massachusetts September 14, 2012 21 The fund’s portfolio 7/31/12 COMMON STOCKS (97.8%)* Shares Value Aerospace and defense (4.0%) Embraer SA ADR (Brazil) 22,682 $575,669 Honeywell International, Inc. 48,075 2,790,754 L-3 Communications Holdings, Inc. 28,181 1,997,751 Northrop Grumman Corp. S 10,925 723,235 Precision Castparts Corp. 5,243 815,601 Raytheon Co. 2,024 112,292 United Technologies Corp. S 18,741 1,395,080 Air freight and logistics (0.9%) C.H. Robinson Worldwide, Inc. 2,174 114,896 Expeditors International of Washington, Inc. 2,606 92,695 FedEx Corp. 6,265 565,730 United Parcel Service, Inc. Class B 16,052 1,213,692 Airlines (0.1%) Delta Air Lines, Inc. † 7,593 73,272 Southwest Airlines Co. S 5,797 53,274 Auto components (0.7%) American Axle & Manufacturing Holdings, Inc. † S 7,421 80,073 BorgWarner, Inc. † S 1,467 98,436 Goodyear Tire & Rubber Co. (The) † 5,989 68,574 Johnson Controls, Inc. 49,248 1,213,963 Automobiles (0.3%) Ford Motor Co. 64,505 596,026 Tesla Motors, Inc. † S 2,326 63,779 Beverages (1.3%) Beam, Inc. 6,254 393,252 Coca-Cola Co. (The) 5,842 472,034 Coca-Cola Enterprises, Inc. 45,668 1,338,986 PepsiCo, Inc. 6,381 464,090 Biotechnology (1.1%) Affymax, Inc. † S 24,826 402,926 Amgen, Inc. 10,124 836,242 Celgene Corp. † 3,749 256,657 Dendreon Corp. † S 27,013 128,582 Gilead Sciences, Inc. † 6,454 350,646 United Therapeutics Corp. † S 7,128 390,472 Building products (0.4%) Fortune Brands Home & Security, Inc. † 16,523 365,489 Owens Corning, Inc. † S 15,757 423,233 22 COMMON STOCKS (97.8%)* cont. Shares Value Capital markets (1.4%) Ameriprise Financial, Inc. 4,455 $230,413 BlackRock, Inc. 1,132 192,734 Blackstone Group LP (The) 3,803 52,672 Charles Schwab Corp. (The) S 26,213 331,070 E*Trade Financial Corp. † 4,089 31,199 Franklin Resources, Inc. 2,672 307,146 Invesco, Ltd. 10,921 241,682 KKR & Co. LP 4,338 60,689 Legg Mason, Inc. 3,135 76,870 Morgan Stanley 24,511 334,820 State Street Corp. S 24,672 996,255 T. Rowe Price Group, Inc. 2,482 150,782 Chemicals (2.3%) Air Products & Chemicals, Inc. 7,678 617,542 Airgas, Inc. 3,200 253,824 Albemarle Corp. 2,000 116,440 Celanese Corp. Ser. A 3,000 114,390 CF Industries Holdings, Inc. 1,143 223,754 Dow Chemical Co. (The) 19,700 566,966 E.I. du Pont de Nemours & Co. 12,200 606,340 Eastman Chemical Co. 4,500 235,260 FMC Corp. S 2,340 127,998 Monsanto Co. 10,250 877,605 Mosaic Co. (The) 5,501 319,663 PPG Industries, Inc. 2,572 281,531 Tronox, Ltd. Class A † S 22,765 527,465 Commercial banks (2.4%) BB&T Corp. 11,779 369,507 Comerica, Inc. 3,275 98,938 Fifth Third Bancorp 15,464 213,712 First Horizon National Corp. 4,186 34,451 KeyCorp 16,356 130,521 PNC Financial Services Group, Inc. 8,886 525,163 Regions Financial Corp. 23,771 165,446 SunTrust Banks, Inc. 8,952 211,715 U.S. Bancorp 4,156 139,226 Wells Fargo & Co. 91,060 3,078,739 Zions Bancorp. 3,159 57,494 Commercial services and supplies (0.3%) Iron Mountain, Inc. 3,343 107,678 Republic Services, Inc. 8,153 235,866 Waste Management, Inc. S 6,278 215,963 23 COMMON STOCKS (97.8%)* cont. Shares Value Communications equipment (1.8%) Cisco Systems, Inc. 88,486 $1,411,352 F5 Networks, Inc. † S 749 69,942 Juniper Networks, Inc. † S 5,655 99,132 Motorola Solutions, Inc. 4,600 222,364 Qualcomm, Inc. 31,920 1,904,986 Computers and peripherals (6.1%) Apple, Inc. † 16,180 9,882,097 EMC Corp. † 23,310 610,955 Hewlett-Packard Co. S 52,159 951,380 NetApp, Inc. † 5,736 187,395 SanDisk Corp. † S 28,406 1,168,339 Construction and engineering (0.1%) Fluor Corp. 4,553 225,738 Consumer finance (1.2%) American Express Co. 17,116 987,764 Capital One Financial Corp. S 18,282 1,032,750 Discover Financial Services 8,929 321,087 SLM Corp. 8,146 130,255 Distributors (—%) Genuine Parts Co. 1,252 80,166 Diversified financial services (3.3%) Bank of America Corp. 124,304 912,391 Citigroup, Inc. 81,153 2,201,681 CME Group, Inc. 3,995 208,179 IntercontinentalExchange, Inc. † 482 63,248 JPMorgan Chase & Co. 88,385 3,181,860 Leucadia National Corp. 2,539 55,046 Moody’s Corp. 3,288 133,263 Nasdaq OMX Group, Inc. (The) S 5,155 117,019 NYSE Euronext 6,961 177,366 Diversified telecommunication services (3.0%) AT&T, Inc. 96,900 3,674,448 CenturyLink, Inc. 10,700 444,478 Verizon Communications, Inc. 50,100 2,261,514 Electric utilities (2.2%) American Electric Power Co., Inc. S 13,267 560,398 Duke Energy Corp. 10,864 736,362 Edison International 10,080 465,494 Exelon Corp. 10,885 425,821 FirstEnergy Corp. S 6,837 343,354 NextEra Energy, Inc. 8,640 612,576 Southern Co. (The) 20,878 1,005,276 XCEL Energy, Inc. 16,321 478,205 24 COMMON STOCKS (97.8%)* cont. Shares Value Electrical equipment (—%) GrafTech International, Ltd. † S 3,190 $33,336 Electronic equipment, instruments, and components (0.4%) Corning, Inc. S 11,839 135,083 TE Connectivity, Ltd. (Switzerland) 22,874 755,071 Energy equipment and services (2.2%) Baker Hughes, Inc. 6,000 277,920 Cameron International Corp. † 9,100 457,457 Diamond Offshore Drilling, Inc. 900 58,878 Ensco PLC Class A (United Kingdom) 1,100 59,770 Halliburton Co. 26,100 864,693 Nabors Industries, Ltd. † 20,300 280,952 National Oilwell Varco, Inc. 9,400 679,620 Noble Corp. (Switzerland) 1,400 51,800 Rowan Cos. PLC † 1,500 52,695 Schlumberger, Ltd. 26,600 1,895,516 Food and staples retail (1.8%) Costco Wholesale Corp. 4,841 465,607 CVS Caremark Corp. 19,012 860,293 Walgreen Co. S 18,592 676,005 Wal-Mart Stores, Inc. S 23,365 1,739,057 Food products (1.7%) Archer Daniels-Midland Co. 7,966 207,833 Bunge, Ltd. S 682 44,855 Dean Foods Co. † 8,441 104,415 General Mills, Inc. 10,044 388,703 Hershey Co. (The) S 4,834 346,791 Hillshire Brands Co. 4,491 115,015 Hormel Foods Corp. 2,319 64,723 JM Smucker Co. (The) 1,915 147,072 Kraft Foods, Inc. Class A 31,590 1,254,439 McCormick & Co., Inc. Class A (Non Voting Shares) 3,039 185,014 Mead Johnson Nutrition Co. 7,500 547,200 Tyson Foods, Inc. Class A 4,876 73,189 Health-care equipment and supplies (1.8%) Baxter International, Inc. 15,801 924,517 Boston Scientific Corp. † S 33,307 172,197 CareFusion Corp. † 9,656 235,703 Covidien PLC (Ireland) 15,018 839,206 Edwards Lifesciences Corp. † 983 99,480 Intuitive Surgical, Inc. † 460 221,490 Medtronic, Inc. 6,169 243,182 St. Jude Medical, Inc. 10,820 404,235 Stryker Corp. 5,377 279,765 Zimmer Holdings, Inc. 5,191 305,906 25 COMMON STOCKS (97.8%)* cont. Shares Value Health-care providers and services (1.8%) Aetna, Inc. 10,809 $389,773 AmerisourceBergen Corp. 7,594 301,482 Catamaran Corp. (Canada) † 3,076 259,953 CIGNA Corp. 8,455 340,567 Express Scripts Holding Co. † 18,408 1,066,560 McKesson Corp. 4,731 429,244 UnitedHealth Group, Inc. 21,754 1,111,412 Hotels, restaurants, and leisure (1.6%) Las Vegas Sands Corp. 9,308 338,997 McDonald’s Corp. 20,396 1,822,587 Vail Resorts, Inc. S 10,031 497,939 Wyndham Worldwide Corp. 13,894 723,183 Household durables (0.7%) D.R. Horton, Inc. S 23,716 418,113 Newell Rubbermaid, Inc. 57,971 1,023,188 SodaStream International, Ltd. (Israel) † S 2,084 81,297 Household products (2.0%) Colgate-Palmolive Co. S 11,024 1,183,537 Energizer Holdings, Inc. † S 3,037 236,187 Procter & Gamble Co. (The) 42,884 2,767,733 Independent power producers and energy traders (0.2%) AES Corp. (The) † S 22,853 275,607 Calpine Corp. † 6,703 114,554 Industrial conglomerates (2.5%) General Electric Co. 172,832 3,586,264 Tyco International, Ltd. 32,126 1,765,002 Insurance (3.5%) ACE, Ltd. 7,570 556,395 Aflac, Inc. 20,411 893,594 Allstate Corp. (The) S 12,710 435,953 Aon PLC (United Kingdom) 8,591 422,677 Assured Guaranty, Ltd. (Bermuda) 24,931 298,673 Berkshire Hathaway, Inc. Class B † 14,196 1,204,389 Chubb Corp. (The) S 6,554 476,410 Everest Re Group, Ltd. 1,668 169,636 Hartford Financial Services Group, Inc. (The) S 22,893 376,590 Marsh & McLennan Cos., Inc. 13,190 438,040 MetLife, Inc. 25,619 788,297 Prudential Financial, Inc. 9,266 447,362 Travelers Cos., Inc. (The) 8,640 541,296 XL Group PLC 15,848 327,261 26 COMMON STOCKS (97.8%)* cont. Shares Value Internet and catalog retail (1.4%) Amazon.com, Inc. † 6,144 $1,433,395 HomeAway, Inc. † S 11,569 265,624 Priceline.com, Inc. † 1,902 1,258,629 Internet software and services (1.8%) Baidu, Inc. ADR (China) † S 2,557 308,170 eBay, Inc. † 15,680 694,624 Google, Inc. Class A † 4,051 2,564,161 Yahoo!, Inc. † 20,734 328,427 IT Services (3.3%) Automatic Data Processing, Inc. 8,229 465,350 Computer Sciences Corp. 2,652 65,292 Fidelity National Information Services, Inc. 13,539 425,666 Fiserv, Inc. † 2,373 166,418 IBM Corp. 16,132 3,161,549 MasterCard, Inc. Class A 2,012 878,379 Total Systems Services, Inc. 2,772 65,558 Visa, Inc. Class A S 11,329 1,462,234 Western Union Co. (The) S 10,423 181,673 Leisure equipment and products (0.5%) Hasbro, Inc. S 27,813 996,262 Life sciences tools and services (0.5%) Agilent Technologies, Inc. 9,279 355,293 Thermo Fisher Scientific, Inc. 11,253 626,455 Machinery (1.4%) Cummins, Inc. 8,939 857,250 Eaton Corp. S 17,204 754,223 Joy Global, Inc. S 2,472 128,396 Pall Corp. 1,582 84,495 Parker Hannifin Corp. 1,720 138,150 Stanley Black & Decker, Inc. S 12,234 818,332 Xylem, Inc. 3,177 76,184 Media (3.2%) Comcast Corp. Class A S 49,100 1,598,205 DIRECTV Class A † 12,500 620,750 Interpublic Group of Companies, Inc. (The) S 50,323 496,688 News Corp. Class A S 46,558 1,071,765 Time Warner Cable, Inc. 5,503 467,370 Time Warner, Inc. S 39,664 1,551,656 Walt Disney Co. (The) S 20,830 1,023,586 27 COMMON STOCKS (97.8%)* cont. Shares Value Metals and mining (0.7%) Alcoa, Inc. S 9,608 $81,380 Allegheny Technologies, Inc. 1,794 53,874 Cliffs Natural Resources, Inc. S 3,200 130,848 First Quantum Minerals, Ltd. (Canada) 2,161 39,240 Freeport-McMoRan Copper & Gold, Inc. Class B (Indonesia) 14,255 479,966 Goldcorp, Inc. (Canada) 508 18,308 Newmont Mining Corp. 8,234 366,166 Nucor Corp. 5,324 208,701 Multiline retail (1.3%) Dollar General Corp. † 7,517 383,442 Macy’s, Inc. 19,031 682,071 Nordstrom, Inc. 12,807 693,371 Target Corp. 15,592 945,655 Multi-utilities (1.0%) Ameren Corp. 8,785 300,535 Consolidated Edison, Inc. 3,748 241,746 Dominion Resources, Inc. 11,944 648,679 National Grid PLC ADR (United Kingdom) S 3,342 173,450 PG&E Corp. 5,190 239,570 SCANA Corp. 4,835 237,737 Sempra Energy 2,617 184,263 Office electronics (0.1%) Xerox Corp. S 22,314 154,636 Oil, gas, and consumable fuels (8.6%) Anadarko Petroleum Corp. 23,993 1,666,074 Chevron Corp. 21,236 2,327,041 CONSOL Energy, Inc. S 4,972 144,089 EOG Resources, Inc. 8,663 849,061 EXCO Resources, Inc. 23,565 165,898 Exxon Mobil Corp. 85,518 7,427,238 Marathon Oil Corp. S 63,740 1,687,198 Noble Energy, Inc. 15,565 1,360,848 Northern Tier Energy LP † 19,700 303,971 Occidental Petroleum Corp. 39 3,394 Peabody Energy Corp. 1,864 38,920 Southwestern Energy Co. † S 45,603 1,516,300 Spectra Energy Corp. 17,000 521,730 Paper and forest products (0.3%) International Paper Co. S 10,830 355,332 MeadWestvaco Corp. 13,509 383,656 Personal products (0.6%) Avon Products, Inc. 85,446 1,323,559 28 COMMON STOCKS (97.8%)* cont. Shares Value Pharmaceuticals (6.5%) Abbott Laboratories 21,845 $1,448,542 Auxilium Pharmaceuticals, Inc. † S 15,359 413,771 Bristol-Myers Squibb Co. 10,590 377,004 Johnson & Johnson 56,973 3,943,671 Merck & Co., Inc. 68,410 3,021,670 Pfizer, Inc. 158,068 3,799,955 Watson Pharmaceuticals, Inc. † 8,327 648,090 Professional services (0.4%) Dun & Bradstreet Corp. (The) S 832 66,718 Equifax, Inc. 2,038 95,460 Nielsen Holdings NV † 11,562 329,517 Robert Half International, Inc. 2,442 65,958 Verisk Analytics, Inc. Class A † 5,943 298,636 Real estate investment trusts (REITs) (1.9%) American Tower Corp. Class A R 8,000 578,480 Boston Properties, Inc. R 4,388 486,629 Equity Residential Trust R 9,297 588,593 HCP, Inc. R 5,552 262,110 Prologis, Inc. R 14,170 458,116 Public Storage R 1,700 253,215 Simon Property Group, Inc. R 6,934 1,112,838 Ventas, Inc. R 1,947 130,936 Vornado Realty Trust R 1,378 115,063 Road and rail (0.1%) Hertz Global Holdings, Inc. † 6,034 67,943 Union Pacific Corp. S 1,946 238,599 Semiconductors and semiconductor equipment (2.0%) Advanced Micro Devices, Inc. † S 93,153 378,201 Cymer, Inc. † S 1,070 61,215 First Solar, Inc. † S 69,274 1,076,518 Intel Corp. S 21,877 562,239 Texas Instruments, Inc. S 51,812 1,411,359 Xilinx, Inc. S 19,064 617,674 Software (4.0%) Autodesk, Inc. † 1,990 67,501 Electronic Arts, Inc. † 3,840 42,317 Microsoft Corp. 151,810 4,473,841 Oracle Corp. 90,621 2,736,754 Salesforce.com, Inc. † S 2,640 328,310 VMware, Inc. Class A † S 8,062 731,707 29 COMMON STOCKS (97.8%)* cont. Shares Value Specialty retail (1.6%) AutoZone, Inc. † 657 $246,526 Bed Bath & Beyond, Inc. † S 19,280 1,175,116 Best Buy Co., Inc. S 8,084 146,240 CarMax, Inc. † 878 24,435 Dick’s Sporting Goods, Inc. S 689 33,844 Limited Brands, Inc. 2,694 128,100 Lowe’s Cos., Inc. 17,993 456,482 Office Depot, Inc. † S 9,870 17,569 O’Reilly Automotive, Inc. † 1,822 156,218 Staples, Inc. S 9,079 115,666 TJX Cos., Inc. (The) 20,642 914,028 Textiles, apparel, and luxury goods (0.5%) Coach, Inc. S 12,575 620,325 NIKE, Inc. Class B 5,234 488,594 Thrifts and mortgage finance (—%) People’s United Financial, Inc. 6,044 69,264 Tobacco (2.6%) Altria Group, Inc. S 29,387 1,057,050 Lorillard, Inc. 8,776 1,128,945 Philip Morris International, Inc. 35,127 3,212,013 Water utilities (0.1%) American Water Works Co., Inc. 6,626 240,193 Wireless telecommunication services (0.3%) Crown Castle International Corp. † 3,500 216,580 Sprint Nextel Corp. † 76,100 331,785 Total common stocks (cost $198,296,555) CONVERTIBLE PREFERRED STOCKS (0.3%)* Shares Value Nielsen Holdings NV $3.125 cv. pfd. 3,108 $170,552 United Technologies Corp. $3.75 cv. pfd. † 7,482 394,676 Total convertible preferred stocks (cost $556,496) SHORT-TERM INVESTMENTS (18.4%)* Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.21% d 33,783,441 $33,783,441 Putnam Money Market Liquidity Fund 0.13% e 4,337,767 4,337,767 U.S. Treasury Bills with effective yields ranging from 0.158% to 0.159%, February 7, 2013 # $419,000 418,707 U.S. Treasury Bills with effective yields ranging from 0.043% to 0.049%, November 15, 2012 92,000 91,997 Total short-term investments (cost $38,631,851) TOTAL INVESTMENTS Total investments (cost $237,484,902) 30 Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from August 1, 2011 through July 31, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures . * Percentages indicated are based on net assets of $210,314,897. † Non-income-producing security. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. d See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. e See Note 6 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. R Real Estate Investment Trust. S Security on loan, in part or in entirety, at the close of the reporting period. FORWARD CURRENCY CONTRACTS at 7/31/12 (aggregate face value $1,769,782) Contract Delivery Aggregate Unrealized Counterparty Currency type date Value face value appreciation Credit Suisse AG Euro Sell 8/16/12 $1,750,269 $1,769,782 $19,513 Total FUTURES CONTRACTS OUTSTANDING at 7/31/12 Number of Expiration Unrealized contracts Value date appreciation S&P 500 Index (Long) 4 $1,374,600 Sep-12 $65,735 Total 31 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $25,117,933 $— $— Consumer staples 20,797,597 — — Energy 22,691,063 — — Financials 28,984,970 — — Health care 24,624,648 — — Industrials 21,502,371 — — Information technology 40,807,869 — — Materials 6,986,249 — — Telecommunication services 6,928,805 — — Utilities 7,283,820 — — Total common stocks — — Convertible preferred stocks 394,676 170,552 — Short-term investments 4,337,767 34,294,145 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $19,513 $— Futures contracts 65,735 — — Totals by level $— The accompanying notes are an integral part of these financial statements. 32 Statement of assets and liabilities 7/31/12 ASSETS Investment in securities, at value, including $32,357,373 of securities on loan (Note 1): Unaffiliated issuers (identified cost $199,363,694) $206,801,257 Affiliated issuers (identified cost $38,121,208) (Notes 1 and 6) 38,121,208 Cash 3,332 Dividends, interest and other receivables 277,909 Receivable for shares of the fund sold 32,885 Receivable for investments sold 7,483,975 Unrealized appreciation on forward currency contracts (Note 1) 19,513 Total assets LIABILITIES Payable for variation margin (Note 1) 5,900 Payable for investments purchased 7,871,317 Payable for shares of the fund repurchased 265,087 Payable for compensation of Manager (Note 2) 99,900 Payable for investor servicing fees (Note 2) 107,303 Payable for custodian fees (Note 2) 17,509 Payable for Trustee compensation and expenses (Note 2) 123,640 Payable for administrative services (Note 2) 442 Payable for distribution fees (Note 2) 57,375 Collateral on securities loaned, at value (Note 1) 33,783,441 Other accrued expenses 93,268 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1, 4 and 8) $328,427,895 Undistributed net investment income (Note 1) 452,595 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (126,088,404) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 7,522,811 Total — Representing net assets applicable to capital shares outstanding COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($178,020,657 divided by 10,891,083 shares) $16.35 Offering price per class A share (100/94.25 of $16.35)* $17.35 Net asset value and offering price per class B share ($10,440,718 divided by 680,719 shares)** $15.34 Net asset value and offering price per class C share ($10,525,396 divided by 684,521 shares)** $15.38 Net asset value and redemption price per class M share ($3,691,518 divided by 234,591 shares) $15.74 Offering price per class M share (100/96.50 of $15.74)* $16.31 Net asset value, offering price and redemption price per class R share ($175,893 divided by 10,820 shares) $16.26 Net asset value, offering price and redemption price per class Y share ($7,460,715 divided by 453,457 shares) $16.45 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. 33 Statement of operations Year ended 7/31/12 INVESTMENT INCOME Dividends (net of foreign tax of $10,559) $4,352,038 Interest (including interest income of $4,081 from investments in affiliated issuers) (Note 6) 5,268 Securities lending (Note 1) 36,248 Total investment income EXPENSES Compensation of Manager (Note 2) 1,178,892 Investor servicing fees (Note 2) 693,214 Custodian fees (Note 2) 42,599 Trustee compensation and expenses (Note 2) 17,345 Administrative services (Note 2) 6,698 Distribution fees — Class A (Note 2) 440,939 Distribution fees — Class B (Note 2) 116,678 Distribution fees — Class C (Note 2) 105,972 Distribution fees — Class M (Note 2) 28,312 Distribution fees — Class R (Note 2) 774 Other 163,944 Total expenses Expense reduction (Note 2) (4,213) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 7,507,696 Net realized gain on swap contracts (Note 1) 3,982 Net realized loss on futures contracts (Note 1) (510,045) Net realized gain on foreign currency transactions (Note 1) 249,282 Net unrealized appreciation of assets and liabilities in foreign currencies during the year 19,469 Net unrealized appreciation of investments, futures contracts and swap contracts during the year 3,742,711 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 34 Statement of changes in net assets DECREASE IN NET ASSETS Year ended 7/31/12 Year ended 7/31/11 Operations: Net investment income $1,602,400 $981,546 Net realized gain on investments and foreign currency transactions 7,250,915 31,583,638 Net unrealized appreciation of investments and assets and liabilities in foreign currencies 3,762,180 6,781,822 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (1,593,744) (1,039,218) Class C (17,573) — Class M (15,382) (3,872) Class R (1,057) (480) Class Y (63,770) (33,260) Increase in capital from settlement payments (Note 8) 24,032 351,925 Redemption fees (Note 1) 297 383 Decrease from capital share transactions (Note 4) (19,769,035) (40,745,686) Total decrease in net assets NET ASSETS Beginning of year 219,135,634 221,258,836 End of year (including undistributed net investment income of $452,595 and $304,706, respectively) The accompanying notes are an integral part of these financial statements. 35 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Net asset Net realized Ratio of net investment value, and unrealized Total from From Total return Net assets, of expenses income (loss) beginning Net investment gain (loss) investment net investment From Total Redemption Non-recurring Net asset value, at net asset end of period to average to average Portfolio Period ended of period income (loss) a on investments operations income return of capital distributions fees e reimbursements end of period value (%) b (in thousands) netassets (%) c netassets (%) turnover (%) Class A July 31, 2012 .13 .85 (.14) — — — e,h 1.26 .85 108 July 31, 2011 .08 2.41 (.08) — — .02 f 1.23 .53 99 July 31, 2010 .07 1.53 (.10) (.01) — — 1.26 d .53 d 106 July 31, 2009 .11 (2.41) g (.10) — — — (16.26) g 1.18 d 1.04 d 130 July 31, 2008 .08 (2.78) (.05) — — — 1.24 d .51 d 119 Class B July 31, 2012 .01 .79 — e,h 2.01 .11 108 July 31, 2011 (.03) 2.27 — .02 f 1.98 (.21) 99 July 31, 2010 (.02) 1.43 — e — e — e — — 2.01 d (.20) d 106 July 31, 2009 .03 (2.25) g — (16.96) g 1.93 d .31 d 130 July 31, 2008 (.04) (2.60) — 1.99 d (.24) d 119 Class C July 31, 2012 .01 .79 (.02) — — — e,h 2.01 .10 108 July 31, 2011 (.03) 2.28 — .02 f 1.98 (.22) 99 July 31, 2010 (.03) 1.45 (.03) — e — — 2.01 d (.22) d 106 July 31, 2009 .03 (2.26) g — (16.93) g 1.93 d .29 d 130 July 31, 2008 (.04) (2.62) — 1.99 d (.24) d 119 Class M July 31, 2012 .05 .81 (.06) — — — e,h 1.76 .35 108 July 31, 2011 — e 2.34 (.01) — — .02 f 1.73 .03 99 July 31, 2010 — e 1.47 (.05) — e — — 1.76 d .03 d 106 July 31, 2009 .05 (2.30) g (.02) — — — (16.69) g 1.68 d .54 d 130 July 31, 2008 — e (2.67) — 1.74 d .01 d 119 Class R July 31, 2012 .09 .84 (.11) — — — e,h 1.51 .60 108 July 31, 2011 .04 2.42 (.06) — — .02 f 1.48 .28 99 July 31, 2010 .04 1.52 (.08) (.01) — — 1.51 d .28 d 106 July 31, 2009 .09 (2.40) g (.06) — — — (16.51) g 1.43 d .77 d 130 July 31, 2008 .04 (2.76) (.01) — — — 1.49 d .27 d 119 Class Y July 31, 2012 .17 .83 (.17) — — — e,h 1.01 1.10 108 July 31, 2011 .12 2.44 (.12) — — .02 f .98 .77 99 July 31, 2010 .10 1.54 (.13) (.01) — — 1.01 d .78 d 106 July 31, 2009 .14 (2.43) g (.15) — — — (16.04) g .93 d 1.30 d 130 July 31, 2008 .12 (2.80) (.10) — — — .99 d .76 d 119 See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 36 37 Financial highlights (Continued) a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and brokerage/service arrangements (Note 2). d Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to July 31, 2010 certain fund expenses were waived in connection with the fund’s investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets July 31, 2010 0.03% July 31, 2009 0.27 July 31, 2008 0.03 e Amount represents less than $0.01 per share. f Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the Securities and Exchange Commission (the SEC), which amounted to $0.02 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011 (Note 8). g Reflects a non-recurring litigation payment received by the fund from Tyco International, Ltd. which amounted to the following amounts per share outstanding on March 13, 2009: Per share Class A $0.15 Class B 0.14 Class C 0.14 Class M 0.14 Class R 0.15 Class Y 0.15 This payment resulted in an increase to total returns of 1.08% for the year ended July 31, 2009. h Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Canadian Imperial Holdings, Inc./CIBC World Markets Corp. which amounted to less than $0.01 per share outstanding on November 29, 2011. The accompanying notes are an integral part of these financial statements. 38 Notes to financial statements 7/31/12 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Unless otherwise noted, the “reporting period” represents the period from August 1, 2011 through July 31, 2012. Putnam Research Fund (the fund) is a diversified series of Putnam Investment Funds (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The investment objective of the fund is to seek capital appreciation by investing mainly in common stocks (growth or value stocks or both) of large U.S. companies that Putnam Management believes have favorable investment potential. The fund offers classA, classB, classC, classM, classR and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee. ClassY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. A 1.00% redemption fee may apply on shares that are redeemed (either by selling or exchanging into another fund) within 7 days of purchase. The redemption fee is accounted for as an addition to paid-in-capital. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported, as in the case of some securities traded over-the-counter, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair 39 value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Options contracts The fund uses options contracts to generate additional income for the portfolio and to enhance the return on securities owned. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. The fund had an average contract amount of approximately 42,000 on purchased options contracts for the reporting period. 40 Futures contracts The fund uses futures contracts to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average of approximately 5 futures contracts outstanding for the reporting period. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average contract amount of approximately $1,700,000 on forward currency contracts for the reporting period. Total return swap contracts The fund entered into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Total return swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average notional amount of approximately $36,000 on total return swap contracts for the reporting period. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over-the-counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. 41 Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund did not have a net liability position on derivative contracts subject to the Master Agreements. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the value of securities loaned amounted to $32,700,185. Certain of these securities were sold prior to the close of the reporting period and are included in Receivable for investments sold on the Statement of assets and liabilities. The fund received cash collateral of $33,783,441. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $315 million ($325 million prior to June 29, 2012) unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% (0.13% prior to June 29, 2012) per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected 42 as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At July 31, 2012, the fund had a capital loss carryover of $124,979,912 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $74,176,197 N/A $74,176,197 July 31, 2017 50,803,715 N/A 50,803,715 July 31, 2018 Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred during those future years will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences of losses on wash sale transactions, foreign currency gains and losses and unrealized gains and losses on certain futures contracts. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the reporting period ended, the fund reclassified $237,015 to increase undistributed net investment income, $14,741 to decrease paid-in-capital and $222,274 to increase accumulated net realized loss. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $19,715,775 Unrealized depreciation (13,320,969) Net unrealized appreciation 6,394,806 Undistributed ordinary income 472,108 Capital loss carryforward (124,979,912) Cost for federal income tax purposes $238,527,659 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.710% of the first $5 billion, 0.660% of the next $5 billion, 0.610% of the next $10 billion, 0.560% of the next $10 billion, 0.510% of the next $50 billion, 0.490% of the next $50 billion, 0.480% of the next $100 billion and 0.475% of any excess thereafter. 43 Putnam Management has contractually agreed, through June 30, 2013, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. Investor servicing fees will not exceed an annual rate of 0.32% of the fund’s average net assets. Prior to March 1, 2012, investor servicing fees could not exceed an annual rate of 0.375% of the fund’s average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $811 under the expense offset arrangements and by $3,402 under the brokerage/service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $166 as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC., for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. 44 For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $11,163 and $317 from the sale of classA and classM shares, respectively, and received $11,528 and $125 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received no monies on classA and classM redemptions, respectively. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $216,366,478 and $229,470,548, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Year ended 7/31/12 Year ended 7/31/11 ClassA Shares Amount Shares Amount Shares sold 883,571 $13,393,161 765,465 $11,492,968 Shares issued in connection with reinvestment of distributions 102,076 1,516,848 66,291 976,341 985,647 14,910,009 831,756 12,469,309 Shares repurchased (1,952,537) (30,160,307) (3,055,879) (44,770,512) Net decrease Year ended 7/31/12 Year ended 7/31/11 ClassB Shares Amount Shares Amount Shares sold 72,068 $1,036,832 77,104 $1,082,576 Shares issued in connection with reinvestment of distributions — 72,068 1,036,832 77,104 1,082,576 Shares repurchased (359,641) (5,191,775) (617,397) (8,684,601) Net decrease Year ended 7/31/12 Year ended 7/31/11 ClassC Shares Amount Shares Amount Shares sold 28,943 $410,694 53,467 $746,973 Shares issued in connection with reinvestment of distributions 1,165 16,355 — — 30,108 427,049 53,467 746,973 Shares repurchased (129,521) (1,877,317) (140,422) (1,969,887) Net decrease 45 Year ended 7/31/12 Year ended 7/31/11 ClassM Shares Amount Shares Amount Shares sold 11,467 $166,644 9,036 $132,024 Shares issued in connection with reinvestment of distributions 1,063 15,253 264 3,749 12,530 181,897 9,300 135,773 Shares repurchased (51,413) (761,834) (50,370) (726,050) Net decrease Year ended 7/31/12 Year ended 7/31/11 ClassR Shares Amount Shares Amount Shares sold 2,955 $45,116 3,198 $47,531 Shares issued in connection with reinvestment of distributions 71 1,057 33 480 3,026 46,173 3,231 48,011 Shares repurchased (1,444) (22,560) (1,836) (25,485) Net increase Year ended 7/31/12 Year ended 7/31/11 ClassY Shares Amount Shares Amount Shares sold 163,207 $2,552,634 95,915 $1,511,041 Shares issued in connection with reinvestment of distributions 4,215 62,934 2,214 32,747 167,422 2,615,568 98,129 1,543,788 Shares repurchased (60,956) (972,770) (39,974) (595,581) Net increase Note 5: Summary of derivative activity The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Foreign exchange contracts Receivables $19,513 — $— Receivables, Net assets— Unrealized Equity contracts appreciation 65,735* — — Total $— * Includes cumulative appreciation/depreciation of futures contracts as reported in The fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. 46 The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted Forward for as hedging instruments currency under ASC 815 Options Futures contracts Swaps Total Foreign exchange contracts $— $— $249,166 $— $249,166 Equity contracts (80,466) (510,045) — 3,982 $(586,529) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted Forward for as hedging instruments currency under ASC 815 Options Futures contracts Swaps Total Foreign exchange contracts $— $— $19,513 $— $19,513 Equity contracts 91,046 (8,665) — 1,196 $83,577 Total Note 6: Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $4,081 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $29,359,909 and $33,739,879, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 7: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. Note 8: Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. In July 2011, the fund recorded a receivable of $342,957 related to restitution amounts in connection with a distribution plan approved by the SEC. This amount, which was received by the fund in December 2011, is reported as part of Increase in capital from settlement payments on the Statement of changes in net assets. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. In May 2011, the fund received a payment of $8,968 related to settlement of those lawsuits. This amount is reported as a part of Increase in capital from settlement payments on the Statement of changes in net assets. Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. 47 Note 9: New accounting pronouncements In May 2011, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) 201104 Fair Value Measurements and Disclosures (Topic 820) Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRS . ASU 201104 amends FASB Topic 820 Fair Value Measurement and seeks to develop common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with GAAP. ASU 201104 is effective for fiscal years and interim periods beginning after December 15, 2011. The application of ASU 201104 did not have a material impact on the funds financial statements. In December 2011, the FASB issued ASU No. 201111 Disclosures about Offsetting Assets and Liabilities . The update creates new disclosure requirements requiring entities to disclose both gross and net information for derivatives and other financial instruments that are either offset in the Statement of assets and liabilities or subject to an enforceable master netting arrangement or similar agreement. The disclosure requirements are effective for annual reporting periods beginning on or after January 1, 2013 and interim periods within those annual periods. Putnam Management is currently evaluating the application of ASU 201111 and its impact, if any, on the funds financial statements. 48 Federal tax information (Unaudited) The fund designated 100% of ordinary income distributions as qualifying for the dividends received deduction for corporations. For the reporting period ended, the fund hereby designates 100%, or the maximum amount allowable, of its taxable ordinary income distributions as qualified dividends taxed at the individual net capital gain rates. For the reporting period ended, pursuant to §871(k) of the Internal Revenue Code, the fund hereby designates $3,721 of distributions paid as qualifying to be taxed as interest-related dividends, and no monies to be taxed as short-term capital gain dividends for nonresident alien shareholders. The Form 1099 that will be mailed to you in January 2013 will show the tax status of all distributions paid to your account in calendar 2012. 49 About the Trustees Independent Trustees 50 * Mr. Reynolds is an interested person (as defined in the Investment Company Act of 1940) of the fund, Putnam Management, and Putnam Retail Management. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of July 31, 2012, there were 109 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. 51 Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Janet C. Smith (Born 1965) Executive Vice President, Principal Executive Vice President, Principal Accounting Officer, Officer, and Compliance Liaison and Assistant Treasurer Since 2004 Since 2007 Director of Fund Administration Services, Steven D. Krichmar (Born 1958) Putnam Investments and Putnam Management Vice President and Principal Financial Officer Since 2002 Susan G. Malloy (Born 1957) Chief of Operations, Putnam Investments and Vice President and Assistant Treasurer Putnam Management Since 2007 Director of Accounting & Control Services, Robert T. Burns (Born 1961) Putnam Management Vice President and Chief Legal Officer Since 2011 James P. Pappas (Born 1953) General Counsel, Putnam Investments and Vice President Putnam Management Since 2004 Director of Trustee Relations, Robert R. Leveille (Born 1969) Putnam Investments and Putnam Management Vice President and Chief Compliance Officer Since 2007 Mark C. Trenchard (Born 1962) Chief Compliance Officer, Putnam Investments, Vice President and BSA Compliance Officer Putnam Management, and Putnam Retail Since 2002 Management Director of Operational Compliance, Putnam Investments and Putnam Michael J. Higgins (Born 1976) Retail Management Vice President and Treasurer Since 2010 Judith Cohen (Born 1945) Manager of Finance, Dunkin’ Brands (2008– Vice President, Clerk, and Associate Treasurer 2010); Senior Financial Analyst, Old Mutual Asset Since 1993 Management (2007–2008); Senior Financial Analyst, Putnam Investments (1999–2007) Nancy E. Florek (Born 1957) Vice President, Proxy Manager, Assistant Clerk, and Associate Treasurer Since 2000 The principal occupations of the officers for the past five years have been with the employers as shown above although in some cases, they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. 52 Fund information Founded 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees Robert R. Leveille Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Liaquat Ahamed Chief Compliance Officer One Post Office Square Ravi Akhoury Boston, MA 02109 Barbara M. Baumann Michael J. Higgins Charles B. Curtis Vice President and Treasurer Investment Sub-Manager Robert J. Darretta Putnam Investments Limited Katinka Domotorffy Janet C. Smith 57–59 St James’s Street John A. Hill Vice President, London, England SW1A 1LD Paul L. Joskow Principal Accounting Officer, Elizabeth T. Kennan and Assistant Treasurer Investment Sub-Advisor Kenneth R. Leibler The Putnam Advisory Robert E. Patterson Susan G. Malloy Company, LLC George Putnam, III Vice President and One Post Office Square Robert L. Reynolds Assistant Treasurer Boston, MA 02109 W. Thomas Stephens James P. Pappas Marketing Services Officers Vice President Putnam Retail Management Robert L. Reynolds One Post Office Square President Mark C. Trenchard Boston, MA 02109 Vice President and Jonathan S. Horwitz BSA Compliance Officer Custodian Executive Vice President, State Street Bank Principal Executive Officer, and Judith Cohen and Trust Company Compliance Liaison Vice President, Clerk, and Associate Treasurer Legal Counsel Steven D. Krichmar Ropes & Gray LLP Vice President and Nancy E. Florek Principal Financial Officer Vice President, Proxy Independent Registered Manager, Assistant Clerk, and Public Accounting Firm Robert T. Burns Associate Treasurer KPMG LLP Vice President and Chief Legal Officer This report is for the information of shareholders of Putnam Research Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In May 2008, the Code of Ethics of Putnam Investment Management, LLC was updated in its entirety to include the amendments adopted in August 2007 as well as a several additional technical, administrative and non-substantive changes. In May of 2009, the Code of Ethics of Putnam Investment Management, LLC was amended to reflect that all employees will now be subject to a 90-day blackout restriction on holding Putnam open-end funds, except for portfolio managers and their supervisors (and each of their immediate family members), who will be subject to a one-year blackout restriction on the funds that they manage or supervise. In June 2010, the Code of Ethics of Putnam Investments was updated in its entirety to include the amendments adopted in May of 2009 and to change certain rules and limits contained in the Code of Ethics. In addition, the updated Code of Ethics included numerous technical, administrative and non-substantive changes, which were intended primarily to make the document easier to navigate and understand. In July 2011, the Code of Ethics of Putnam Investments was updated to reflect several technical, administrative and non-substantive changes resulting from changes in employee titles. Item 3. Audit Committee Financial Expert: The Funds’ Audit and Compliance Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Leibler, Mr. Hill, Mr. Darretta and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees July 31, 2012	$39,696	$	$4,100	$ — July 31, 2011	$42,821	$	$4,000	$ — For the fiscal years ended July 31, 2012 and July 31, 2011, the fund’s independent auditor billed aggregate non-audit fees in the amounts of $4,100 and $4,000 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund’s last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund’s last two fiscal years for services traditionally performed by the fund’s auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund’s last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. Pre-Approval Policies of the Audit and Compliance Committee. The Audit and Compliance Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds’ independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit and Compliance Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds’ independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund’s independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit
